Exhibit 10.1
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 18, 2016 (this
“Amendment Agreement”), to the Credit Agreement dated as of March 18, 2011, as
amended and restated as of November 13, 2015, and as further amended as of April
1, 2016 (the “Fifth Restated Credit Agreement”), among AMERISOURCEBERGEN
CORPORATION, a Delaware corporation (the “Company”); the BORROWING SUBSIDIARIES
party thereto; the LENDERS party thereto; and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Company has requested that the Fifth Restated Credit Agreement be
amended as set forth herein and in the Sixth Restated Credit Agreement (as
defined below); and
WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lenders and
each Person executing this Amendment Agreement as a Lender (such Persons being
all the Persons that will be Lenders under the Sixth Restated Credit Agreement
on the Sixth Restatement Effective Date (as defined below) after giving effect
to the amendment and restatement of the Fifth Restated Credit Agreement
hereunder) are willing to amend the Fifth Restated Credit Agreement on the terms
set forth herein and in the Sixth Restated Credit Agreement;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Sixth Restated Credit Agreement for all purposes of this
Amendment Agreement.
SECTION 2.     Amendment and Restatement. (a) Effective as of the Sixth
Restatement Effective Date, (i) the Fifth Restated Credit Agreement is hereby
amended and restated to be in the form of Exhibit A hereto (the Fifth Restated
Credit Agreement as so amended and restated being referred to as the “Sixth
Restated Credit Agreement”) and (ii) Schedule 2.01 attached hereto is hereby
incorporated into the Sixth Restated Credit Agreement as Schedule 2.01 thereto.
Except as expressly set forth herein or in the Sixth Restated Credit Agreement,
all Schedules and Exhibits to the Fifth Restated Credit Agreement shall remain
unchanged as Schedules and Exhibits to the Sixth Restated Credit Agreement.
(b)     Each Person whose name appears on Schedule 2.01 hereto acknowledges and
agrees that, on and as of the Sixth Restatement Effective Date, such Person
shall be a Lender under the Sixth Restated Credit Agreement and shall have a
Tranche



--------------------------------------------------------------------------------



One Commitment and/or a Tranche Two Commitment as set forth next to the name of
such Person on Schedule 2.01 hereto. Each party hereto acknowledges and agrees
that, on and as of the Sixth Restatement Effective Date, Schedule 2.01 hereto
sets forth all the Commitments of all the Lenders (and no Person whose name does
not appear on Schedule 2.01 hereto shall have, or shall be deemed to have a
Commitment under the Sixth Restated Credit Agreement, it being understood and
agreed that each such Person, if a Lender under the Fifth Restated Credit
Agreement, shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17, 2.20 and 11.03 of the Fifth Restated Credit Agreement).
(c)     On the Sixth Restatement Effective Date, the Tranche One Percentages and
the Tranche Two Percentages shall automatically be redetermined based on the
Tranche One Commitments and the Tranche Two Commitments set forth on Schedule
2.01 hereto, and each Lender shall have a Tranche One Percentage and/or a
Tranche Two Percentage as so redetermined for all purposes of the Sixth Restated
Credit Agreement (including Sections 2.04(c) thereof). Without limiting the
foregoing, each Lender acknowledges and agrees that, on the Sixth Restatement
Effective Date and without any further action on the part of any Issuing Bank or
Lender, each Issuing Bank shall have granted to such Lender, and such Lender
shall have acquired from such Issuing Bank, a participation in each Letter of
Credit issued by such Issuing Bank and outstanding on the Sixth Restatement
Effective Date equal to such Lender’s Tranche One Percentage or Tranche Two
Percentage, as applicable, from time to time of the aggregate amount available
to be drawn under such Letter of Credit.
SECTION 3.     Representations and Warranties. The Company represents and
warrants, and each Loan Party represents and warrants as to itself and its
subsidiaries, to the other parties hereto that:
(a)     the execution, delivery and performance of this Amendment Agreement are
within each Loan Party’s corporate, partnership or other applicable powers and
have been duly authorized by all necessary corporate, partnership and, if
required, stockholder or other equityholder action;
(b)     this Amendment Agreement has been duly executed and delivered by each
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(c)     no Default has occurred and is continuing; and
(d)     the representations and warranties contained in the Sixth Restated
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations



--------------------------------------------------------------------------------



and warranties are true and correct in all material respects on and as of such
earlier date.
SECTION 4.     Effectiveness of this Amendment. This Amendment Agreement and the
Sixth Restated Credit Agreement shall become effective as of the date (the
“Sixth Restatement Effective Date”) on which each of the following conditions
shall have been satisfied or waived:
(a)     the Administrative Agent shall have received from the Company and each
other Loan Party, each Issuing Bank, each Swingline Lender and each Lender whose
name appears on Schedule 2.01 hereto (i) a counterpart of this Amendment
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include transmission by
facsimile or other electronic imaging of a signed signature page of this
Amendment Agreement) that such party has signed a counterpart of this Amendment
Agreement;
(b)     the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks, the Swingline Lender
and the Lenders and dated the Sixth Restatement Effective Date) of each of (i)
Morgan, Lewis & Bockius LLP, counsel for the Borrowers, (ii) John G. Chou, Vice
President, Group General Counsel and Secretary of the Company and (iii) Morgan
Lewis & Bockius LLP, English counsel for Centaur Services Limited, in each case,
in form and substance reasonably satisfactory to the Administrative Agent;
(c)     the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Borrower, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Borrowers, the Loan Documents or such transactions, all
in form and substance reasonably satisfactory to the Administrative Agent;
(d)     the Administrative Agent shall have received a certificate, dated the
Sixth Restatement Effective Date and signed by the President and Chief Executive
Officer, a Vice President or a Financial Officer of the Company, confirming the
accuracy of the representations and warranties set forth in Section 3;
(e)     the Administrative Agent and each Lender shall have received all
documentation and other information requested by it for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act, the Criminal Code (Canada), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the Anti-terrorism Act (Canada), not fewer than five Business Days prior to the
Sixth Restatement Effective Date;
(f)     the Borrowers shall have paid, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section shall
pay, (i)



--------------------------------------------------------------------------------



the principal and all interest accrued on any outstanding Borrowings, and all
fees referred to in Section 2.12(a) and 2.12(b)(i), accrued but unpaid to the
Sixth Restatement Effective Date under the Fifth Restated Credit Agreement, and
(ii) any other amounts owing to, or accrued under the Fifth Restated Credit
Agreement for the account of any Lender under the Fifth Restated Credit
Agreement that will not continue as a Lender under the Sixth Restated Credit
Agreement; and
(g)     the Administrative Agent and each Lender shall have received all fees
and other amounts due and payable on or prior to the Sixth Restatement Effective
Date in connection with this Amendment Agreement, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.
(h)     the amendment to (i) the February Term Loan Agreement and (ii) the
November Term Loan Agreement, each dated on or prior to the Sixth Restatement
Effective Date (together, the “Term Loan Amendments”) shall have, or
substantially concurrently with the Sixth Restatement Effective Date shall,
become effective. The Administrative Agent shall have received a copy of each
Term Loan Amendment and, in each case, all certificates, opinions and other
documents delivered thereunder, certified by the President and Chief Executive
Officer, a Vice President or a Financial Officer of the Company, as being
complete and correct.
The Administrative Agent shall notify the Company and the Lenders of the Sixth
Restatement Effective Date, and such notice shall be conclusive and binding.
SECTION 5.     Effect of Amendment. Except as expressly set forth herein, this
Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender under
the Fifth Restated Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Fifth Restated Credit
Agreement or any other Loan Document, all of which, as amended, supplemented or
otherwise modified hereby, are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Sixth Restated Credit Agreement or any other Loan Document in similar or
different circumstances. This Amendment Agreement shall constitute a Loan
Document for all purposes of the Sixth Restated Credit Agreement. On and after
the Sixth Restatement Effective Date, any reference to the Fifth Restated Credit
Agreement in any Loan Document shall be deemed to be a reference to the Sixth
Restated Credit Agreement.
SECTION 6.     Notices. All notices hereunder shall be given in accordance with
the provisions of Section 11.01 of the Sixth Restated Credit Agreement.



--------------------------------------------------------------------------------



SECTION 7.     Counterparts; Effectiveness. This Amendment Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in
Section 4 hereof, this Amendment Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment Agreement by facsimile or other electronic imaging means shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
SECTION 8.     Governing Law. This Amendment Agreement shall be construed in
accordance with and governed by the law of the State of New York.
SECTION 9.     Incorporation by Reference. Sections 11.07, 11.09(b), 11.09(c),
11.09(d), 11.09(e), 11.10 and 11.11 of the Sixth Restated Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis.
[signature pages follow]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their authorized officers as of the date first above
written.
AMERISOURCEBERGEN CORPORATION,
AMERISOURCEBERGEN SPECIALTY GROUP CANADA CORPORATION,
INNOMAR STRATEGIES INC.,
By: /s/ J. F. Quinn
Name: J. F. Quinn
Title: Vice President & Corporate Treasurer for each of the foregoing parties



BP PHARMACEUTICALS LABORATORIES COMPANY,
By: /s/ Daniel T. Hirst
Name: Daniel T. Hirst
Title: Director



CENTAUR SERVICES LIMITED,
By: /s/ Mary Patricia Thompson
Name: Mary Patricia Thompson
Title: Senior Vice President, Finance




--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Issuing Bank, Swingline Lender
and Administrative Agent,
By: /s/ Dawn Lee Lum
Name: Dawn Lee Lum
Title: Executive Director






--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Bank of America, N.A., as a Lender including in its capacity as an Issuing Bank
            
By: /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
Wells Fargo Bank, National Association
By: /s/ Andrea S. Chen
Name: Andrea S. Chen
Title: Director








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By: /s/ Brian McNany
Name: Brian McNany
Title: Director








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
Morgan Stanley Bank, N.A.
By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
The Bank of Nova Scotia
By: /s/ Mauricio Saishio
Name: Mauricio Saishio
Title: Director








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:    U.S. Bank National Association
            
By: /s/ Jennifer Hwang
Name: Jennifer Hwang
Title: Senior Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
CITIBANK, N.A.
By: /s/ Laura Fogarty
Name: Laura Fogarty
Title: Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By: /s/ Christopher Day
Name: Christopher Day
Title: Authorized Signatory



For any institution requiring a second signature block:
By: /s/ Karim Rahimtoola
Name: Karim Rahimtoola
Title: Authorized Signatory




--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
Mizuho Bank, Ltd.
By: /s/ Bertram H. Tang
Name: Bertram H. Tang
Title: Authorized Signatory








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:     PNC Bank, National Association
By: /s/ Denise DiSimone
Name: Denise DiSimone
Title: Senior Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
TD BANK, N.A.
By: /s/ Shivani Agarwal
Name: Shivani Agarwal
Title: Senior Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SIXTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):
KeyBank National Association
By: /s/ David A. Wild
Name: David A. Wild
Title: Senior Vice President
















--------------------------------------------------------------------------------





CREDIT AGREEMENT 

dated as of March 18, 2011, 

as amended and restated as of November 18, 2016,
among
AMERISOURCEBERGEN CORPORATION, 

The BORROWING SUBSIDIARIES Party Hereto, 

The LENDERS Party Hereto 
 
and 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.
and
WELLS FARGO BANK N.A.,
as Syndication Agents
and
MORGAN STANLEY SENIOR FUNDING, INC.
THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,,
as Documentation Agents 


[CS&M Ref. No. 6701‑448]








1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
38


SECTION 1.03.
Terms Generally
38


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Computations
39


SECTION 1.05.
Currency Translation
40



ARTICLE II


The Credits
SECTION 2.01.
Commitments
41


SECTION 2.02.
Loans and Borrowings
42


SECTION 2.03.
Requests for Borrowings
43


SECTION 2.04.
Swingline Loans
44


SECTION 2.05.
Letters of Credit
46


SECTION 2.06.
Canadian Bankers’ Acceptances
53


SECTION 2.07.
Funding of Borrowings and B/A Drawings
56


SECTION 2.08.
Interest Elections
57


SECTION 2.09.
Termination, Reduction, Increase and Redesignation of Commitments
60


SECTION 2.10.
Repayment of Loans and B/As; Evidence of Debt
62


SECTION 2.11.
Prepayment of Loans and B/As
63


SECTION 2.12.
Fees
64


SECTION 2.13.
Interest
66


SECTION 2.14.
Alternate Rate of Interest
67


SECTION 2.15.
Increased Costs    
68


SECTION 2.16.
Break Funding Payments
69


SECTION 2.17.
Taxes
70


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
76


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
78


SECTION 2.20.
Foreign Subsidiary Costs
79


SECTION 2.21.
Designation of Borrowing Subsidiaries
80


SECTION 2.22.
Defaulting Lenders
80





    


i



--------------------------------------------------------------------------------







 
 
 
 
Page



ARTICLE III

Representations and Warranties
    
SECTION 3.01.
Organization; Powers
83


SECTION 3.02.
Authorization; Enforceability
83


SECTION 3.03.
Governmental Approvals; No Conflicts; Margin Stock
84


SECTION 3.04.
Financial Condition; No Material Adverse Change
84


SECTION 3.05.
Properties
84


SECTION 3.06.
Litigation and Environmental Matters
85


SECTION 3.07.
Compliance with Laws and Agreements
85


SECTION 3.08.
Investment Company Status
85


SECTION 3.09.
Taxes
85


SECTION 3.10.
ERISA
85


SECTION 3.11.
Disclosure
85


SECTION 3.12.
Insurance
86


SECTION 3.13.
Labor Matters
86


SECTION 3.14.
Anti-Corruption Laws and Sanctions
86



ARTICLE IV

Conditions
SECTION 4.01.
[Reserved]
87


SECTION 4.02.
Each Credit Event
87


SECTION 4.03.
Effectiveness of Designation of each Additional Borrowing Subsidiary
87



ARTICLE V

Affirmative Covenants


SECTION 5.01.
Financial Statements and Other Information
88


SECTION 5.02.
Notices of Material Events
89


SECTION 5.03.
Existence; Conduct of Business
90


SECTION 5.04.
Payment of Taxes
90


SECTION 5.05.
Maintenance of Properties; Insurance
90


SECTION 5.06.
Books and Records; Inspection and Audit Rights
90


SECTION 5.07.
Compliance with Laws
90


SECTION 5.08.
Use of Proceeds and Letters of Credit
90


SECTION 5.09.
Senior Debt Status
91







ii

--------------------------------------------------------------------------------







 
 
 
 
Page



                    ARTICLE VI

Negative Covenants


SECTION 6.01.
Subsidiary Indebtedness
91


SECTION 6.02.
Liens
92


SECTION 6.03.
Fundamental Changes
93


SECTION 6.04.
Asset Sales
94


SECTION 6.05.
Hedging Agreements
94


SECTION 6.06.
Restricted Payments; Certain Payments of Indebtedness
94


SECTION 6.07.
Transactions with Affiliates
95


SECTION 6.08.
Restrictive Agreements
95


SECTION 6.09.
Leverage Ratio
96


SECTION 6.10.
Fiscal Quarters
96



ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
ARTICLE IX

Collection Allocation Mechanism
ARTICLE X

Guarantee
ARTICLE XI

Miscellaneous


iii

--------------------------------------------------------------------------------







 
 
 
 
Page



SECTION 11.01.
Notices
106


SECTION 11.02.
Waivers; Amendments
107


SECTION 11.03.
Expenses; Indemnity; Damage Waiver
109


SECTION 11.04.
Successors and Assigns
111


SECTION 11.05.
Survival
114


SECTION 11.06.
Counterparts; Integration; Effectiveness; Electronic Execution
115


SECTION 11.07.
Severability
116


SECTION 11.08.
Right of Setoff
116


SECTION 11.09.
Governing Law; Jurisdiction; Consent to Service of Process
116


SECTION 11.10.
WAIVER OF JURY TRIAL
117


SECTION 11.11.
Headings
117


SECTION 11.12.
Confidentiality
117


SECTION 11.13.
Interest Rate Limitation
118


SECTION 11.14.
USA PATRIOT Act
119


SECTION 11.15.
Non-Public Information
119


SECTION 11.16.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
119


SECTION 11.17.
No Fiduciary Duty
120


SECTION 11.18.
Conversion of Currencies
120





Schedules
Schedule 2.01
    Commitments

Schedule 2.02
Lending Offices

Schedule 2.05A
LC Commitments

Schedule 2.05B
Existing Letters of Credit

Schedule 3.13
Insurance

Schedule 6.02
    Existing Liens

Schedule 6.08
    Existing Restrictions

Exhibits
Exhibit A
    Form of Assignment and Assumption

Exhibit B-1
Form of Borrower Joinder Agreement

Exhibit B‑2
Form of Borrower Termination Agreement

Exhibit C
Form of Borrowing Request

Exhibit D-1
Form of US Tax Compliance Certificate (For Non-US Lenders That Are Not
Partnerships For US Federal Income Tax Purposes)



iv

--------------------------------------------------------------------------------







 
 
 
 
Page



Exhibit D-2
Form of US Tax Compliance Certificate (For Non-US Participants That Are Not
Partnerships For US Federal Income Tax Purposes)

Exhibit D-3
Form of US Tax Compliance Certificate (For Non-US Participants That Are
Partnerships For US Federal Income Tax Purposes)

Exhibit D-4
Form of US Tax Compliance Certificate (For Non-US Lenders That Are Partnerships
For US Federal Income Tax Purposes)







v

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of March 18, 2011, as amended and restated as of
November 18, 2016 (as further amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), among AMERISOURCEBERGEN
CORPORATION, a Delaware corporation (the “Company”); the BORROWING SUBSIDIARIES
from time to time party hereto; the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to extend, and the Lenders are willing, on the terms and subject to
the conditions set forth herein, to extend, credit in the form of:
(a) Tranche One Commitments under which (i) Borrowers may obtain Revolving Loans
in US Dollars, Sterling, Euro, Designated Currencies and, in the case of
Borrowers that are Canadian Subsidiaries, Canadian Dollars, (ii) Borrowers that
are UK Subsidiaries or Irish Subsidiaries may obtain Swingline Loans in
Sterling, (iii) Borrowers that are not US Subsidiaries may obtain Swingline
Loans in Euro, (iv) Borrowers may obtain Letters of Credit in US Dollars,
Sterling, Euro, Designated Currencies and, in the case of Borrowers that are
Canadian Subsidiaries, Canadian Dollars and (v) Borrowers that are Canadian
Subsidiaries may issue and sell B/As.
(b) Tranche Two Commitments under which (i) Borrowers may obtain Revolving Loans
in US Dollars, Sterling, Euro, Designated Currencies and, in the case of
Borrowers that are Canadian Subsidiaries, Canadian Dollars, (ii) Borrowers that
are UK Subsidiaries or Irish Subsidiaries may obtain Swingline Loans in
Sterling, (iii) Borrowers that are not US Subsidiaries may obtain Swingline
Loans in Euro and (iv) Borrowers may obtain Letters of Credit in US Dollars,
Sterling, Euro and Designated Currencies.
The proceeds of Loans made and B/As accepted and purchased hereunder will be
used for general corporate purposes of the Company and the Subsidiaries. Letters
of Credit and Swingline Loans will be used by the Company and the Subsidiaries
for general corporate purposes.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:




--------------------------------------------------------------------------------

2


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” has the meaning set forth in Section 2.09(d).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate for US Dollars for such Interest Period multiplied
by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, or any successor appointed in accordance with
Article VIII. Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of JPMorgan through which JPMorgan shall
perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Aggregate Tranche One Revolving Credit Exposure” means the sum of the Tranche
One Revolving Credit Exposures of all the Lenders; provided that for purposes of
this definition, the Tranche One Revolving Credit Exposure of any Lender that is
a Swingline Lender shall be deemed to exclude any amount of its Tranche One
Swingline Exposure in excess of its Tranche One Percentage of all outstanding
Tranche One Swingline Loans.
“Aggregate Tranche Two Revolving Credit Exposure” means the sum of the Tranche
Two Revolving Credit Exposures of all the Lenders; provided that for purposes of
this definition, the Tranche Two Revolving Credit Exposure of any Lender that is
a Swingline Lender shall be deemed to exclude any amount of its Tranche Two
Swingline Exposure in excess of its Tranche Two Percentage of all outstanding
Tranche Two Swingline Loans.
“Agreed LC Currency” means, as to each Issuing Bank in relation to any Tranche,
any Alternative Currency (other than any Alternative Currency that is also a
Designated Currency under such Tranche) approved in writing by such Issuing Bank
and the Administrative Agent that is freely traded and convertible into US
Dollars in the London or other offshore interbank market for such currency and
for which a US Dollar Equivalent can be determined.
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.




--------------------------------------------------------------------------------

3


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
US Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.
“Alternative Currency” means any currency other than US Dollars, Sterling, Euros
or Canadian Dollars.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules and regulations of any jurisdiction applicable to
the Borrower and its Subsidiaries concerning or relating to bribery, money
laundering or corruption.
“Applicable Funding Account” means, as to each Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer and
delivered to and approved by the Administrative Agent.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, “LIBOR/EURIBOR/CDOR Spread,
Sterling and Euro Overnight Rate Spread and B/A Stamping Fee” or “ABR/Canadian
Prime Rate Spread”, as the case may be, based upon the ratings established by
S&P, Moody’s and Fitch for the Index Debt as of the most recent determination
date:
Category
Ratings
(S&P/Moody’s/
Fitch)
Facility Fee Rate
(basis points per annum)
LIBOR/EURIBOR/CDOR Spread, Sterling and Euro Overnight Rate Spread and B/A
Stamping Fee
(basis points per annum)
ABR/Canadian Prime Rate Spread (basis points per annum)
Category 1
A+/A1/A+ or higher
5.0
70.0
0.0
Category 2
A/A2/A
7.0
80.5
0.0
Category 3
A-/A3/A-
9.0
91.0
0.0
Category 4
BBB+/Baa1/BBB+
11.0
101.5
1.5
Category 5
BBB/Baa2/BBB or lower or unrated
15.0
110.0
10.0







--------------------------------------------------------------------------------

4


For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5; (b) if
the ratings established or deemed to have been established by Moody’s, S&P and
Fitch for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the Category in which two of such ratings shall fall or,
if there shall be no such Category, on the Category in which the second highest
of the three ratings shall fall; and (c) if the rating established or deemed to
have been established by Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the ratings
of the other rating agencies (or, if the circumstances referred to in this
sentence shall affect all such rating agencies, the ratings most recently in
effect prior to such changes or cessations).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means JPMorgan, Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
Wells Fargo Securities, LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian




--------------------------------------------------------------------------------

5


Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Tranche One
Lender in accordance with the terms of this Agreement.
“B/A Drawing” means B/As accepted and purchased (and any B/A Equivalent Loans
made in lieu of such acceptance and purchase) on the same date and as to which a
single Contract Period is in effect.
“B/A Equivalent Loan” has the meaning set forth in Section 2.06(k).
“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrower DTTP Filing” means an HMRC Form DTTP2, duly completed and filed by the
relevant UK Borrowing Subsidiary within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the applicable Lender or Issuing Bank to such UK Borrowing Subsidiary and the
Administrative Agent.
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit B-1.




--------------------------------------------------------------------------------

6


“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit B-2.
“Borrowing” means (a) Loans of the same Class, Type and currency made, converted
or continued on the same date and, in the case of LIBOR Loans, CDOR Loans or
EURIBOR Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan or Swingline Loans of the same Class and currency made on a
single date.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Sterling,
£500,000, (c) in the case of a Borrowing denominated in Euros, €3,000,000, (d)
in the case of a Borrowing denominated in Canadian Dollars, Cdn.$5,000,000 and
(e) in the case of a Borrowing denominated in any Alternative Currency, the
smallest amount of such Alternative Currency that is an integral multiple of
1,000,000 units of such currency and that has a US Dollar Equivalent in excess
of US$5,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$100,000, (b) in the case of a Borrowing denominated in Sterling,
£100,000, (c) in the case of a Borrowing denominated in Euros, €100,000, (d) in
the case of a Borrowing denominated in Canadian Dollars, Cdn.$100,000 and (e) in
the case of a Borrowing denominated in any Alternative Currency, 100,000 units
of such currency.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Borrowing Subsidiary” means (a) BP Pharmaceuticals Laboratories Company, a
corporation organized under the laws of the Republic of Ireland, (b)
AmerisourceBergen Specialty Group Canada Corporation, a corporation organized
under the laws of Canada, (c) Innomar Strategies, Inc., a corporation formed
under the laws of the Province of Ontario, (d) Centaur Services Limited, a
company incorporated under the laws of England and Wales, and (e) any other
Subsidiary that has become a Borrowing Subsidiary as provided in Section 2.21
and has not ceased to be a Borrowing Subsidiary as provided in such Section.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET2) payment system is not open for the
settlement of payments in Euro or on any day on which banks in London are not
open for general business, (c) when used in connection with a CDOR Loan or a
Canadian Prime Rate Loan or a B/A, the term “Business Day” shall also exclude
any day on which banks are not open for business in Toronto and (d) when used in
connection with a Loan to any Borrower organized in a jurisdiction other than
the United




--------------------------------------------------------------------------------

7


States of America, the Republic of Ireland, the United Kingdom or Canada, the
term “Business Day” shall also exclude any day on which commercial banks in the
jurisdiction of organization of such Borrower are authorized or required by law
to remain closed.
“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article IX.
“CAM Exchange Date” means the date on which any event referred to in clause (h)
or (i) of Article VII shall occur with respect to the Company.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the US Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the US Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange. For purposes of determining
the CAM Percentages, the amount payable in respect of any B/A shall be deemed to
be the face amount thereof, reduced by the unaccreted portion of the discount at
which such B/A shall have been purchased (taking into account the applicable
Discount Rates and acceptance fees), as determined by the Administrative Agent
in accordance with accepted financial practice.
“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.
“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.
“Canadian Prime Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Administrative Agent, acting through its Toronto branch, as its reference rate
in effect on such day at its principal office in Toronto for determining
interest rates applicable to commercial loans denominated in Canadian Dollars
and made by it in Canada (each change in such reference rate being effective
from and including the date such change is publicly announced as being
effective) and (b) the interest rate per annum equal to the sum of (i) the CDOR
Rate on such day (or if such day is not a Business Day, the immediately
proceeding Business Day) for a deposit in Canadian Dollars with a maturity of
one month and (ii) 0.50% per annum. For purposes of clause (b) above, the CDOR
Rate on any day shall be based on the Screen Rate at approximately 10:15 a.m.,
Toronto time, on such day for deposits in Canadian Dollars with a maturity of
one month; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero.




--------------------------------------------------------------------------------

8


“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.
“CDOR Rate” means, with respect to any CDOR Borrowing or B/A for any Interest
Period or Contract Period, the applicable Screen Rate as of the Specified Time
on the Quotation Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were not (i) directors of the Company on the Restatement Effective
Date, (ii) nominated by the board of directors of the Company, (iii) appointed
by directors referred to in the preceding clauses (i) and (ii), or (iv) approved
by the board of directors of the Company as director candidates prior to their
election to such board of directors; or (c) the occurrence of a “Change of
Control” (or other similar event or condition however denominated) under any
instrument or agreement evidencing or governing Indebtedness, or obligations in
respect of any Hedging Agreement, in an aggregate principal amount exceeding
US$100,000,000.
“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule or
regulation, (b) any change in any law, rule or regulation or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided that, for purposes of this Agreement, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or made or issued in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United




--------------------------------------------------------------------------------

9


States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.
“Claims” has the meaning set forth in Section 2.18(c).
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche One Revolving
Loans, Tranche Two Revolving Loans, Tranche One Swingline Loans or Tranche Two
Swingline Loans, and (b) any Commitment, refers to whether such Commitment is a
Tranche One Commitment or a Tranche Two Commitment.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitments” means the Tranche One Commitments and the Tranche Two Commitments,
as the case may be. The aggregate amount of the Commitments as of the
Restatement Effective Date is US$1,400,000,000.
“Commitment Increase” has the meaning set forth in Section 2.09(e).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
through Electronic Systems.
“Company” has the meaning set forth in the preamble to this Agreement.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges or extraordinary
losses for such period, in each case to the extent not involving cash payments
by the Company or any Subsidiary in such period or any future period, (v) any
LIFO adjustment (if negative) or charge for such period, and (vi) non-cash
expenses and charges associated with derivatives transactions, including such
non-cash expenses and charges attributed to warrants issued and any associated
hedging transactions and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any special one-time
or extraordinary non-cash gains for such period and any LIFO adjustment (if
positive) or credit, and (ii) any non-cash gains associated with derivatives
transactions, including non-cash gains attributed to warrants issued and any
associated hedging transactions, all determined on a consolidated basis in
accordance with




--------------------------------------------------------------------------------

10


GAAP. In the event that the Company or any Subsidiary shall have completed a
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated EBITDA shall be determined for such period on a
pro forma basis as if such Material Acquisition or Material Disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
non-controlling interest in such Subsidiary.
“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including goodwill, trademarks, non-compete agreements, customer
relationships, patents, unamortized deferred financing fees, and other rights or
nonphysical resources that are presumed to represent an advantage to the Company
in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.
“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued, accepted and purchased and ending on the date that is
seven or 14 days or one, two, three and six months thereafter, as the applicable
Canadian Borrowing Subsidiary may elect or, to the extent agreed to by each
Tranche One Lender, such other number of days (not in excess of 180) as shall be
requested by the applicable Canadian Borrowing Subsidiary; provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, an Issuing Bank, a Swingline
Lender or any other Lender.
“CTA” means the United Kingdom Corporation Tax Act 2009.




--------------------------------------------------------------------------------

11


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded, purchased or paid, (i) to fund any
portion of its Loans, (ii) to fund any portion of its participations in Letters
of Credit or Swingline Loans, (iii) to accept and purchase any B/A or (iv) to
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including by reference to a particular Default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including by reference to a particular
Default, if any) to funding a Loan cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has become the subject of a Bail-In Action.
“Designated Currency” means, in relation to any Tranche, any currency (a) that
is freely transferable and convertible into US Dollars in the London interbank
market, (b) for which LIBO Rates can be determined by reference to the
applicable Screen Rate and (c) that has been designated by the Administrative
Agent as a Designated Currency under such Tranche at the request of the Company
and with the consent of each Lender with a Commitment or a Revolving Credit
Exposure under such Tranche. If the applicable Lenders and the Administrative
Agent shall so elect, the designation of a currency as a Designated Currency in
relation to any Tranche may be limited to one or more of the Borrowers entitled
to borrow under such Tranche.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded (or required to be funded as provided in Article IX) by
the Tranche One Lenders or the Tranche Two Lenders, as applicable, (c) amounts
payable to the Tranche One Lenders in respect of B/As, (d) unreimbursed LC
Disbursements and interest thereon and (e) all facility fees and Letter of
Credit participation fees.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.




--------------------------------------------------------------------------------

12


“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.
“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A or (ii) if the CDOR Rate cannot be determined as a result of the
absence of a Screen Rate, the arithmetic average (as determined by the
Administrative Agent, acting through its Toronto branch) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Administrative Agent, acting through its
Toronto branch, by the Schedule I Reference Lenders as the percentage discount
rate at which each such bank would, in accordance with its normal practices, at
approximately 10:00 a.m., Toronto time, on such day, be prepared to purchase
bankers’ acceptances accepted by such bank having a face amount and term
comparable to the face amount and Contract Period of such B/A and (b) for a
lender which is a Non-Schedule I Lender, the lesser of (i) the CDOR Rate
applicable to such B/A referred to in clause (a) above as if such Non-Schedule I
Lender were a Schedule I Lender plus 0.10% per annum and (ii) the arithmetic
average (as determined by the Administrative Agent, acting through its Toronto
branch) of the percentage discount rates (expressed as a decimal and rounded
upward, if necessary, to the nearest 1/100 of 1%) quoted to the Administrative
Agent, acting through its Toronto branch, by the Non-Schedule I Reference Lender
as the percentage discount rate at which each such bank would, in accordance
with its normal practices, at approximately 10:00 a.m., Toronto time, on such
day, be prepared to purchase bankers’ acceptances accepted by such bank having a
face amount and term comparable to the face amount and Contract Period of such
B/A.
“Documentation Agents” means Morgan Stanley Senior Funding, Inc., The Bank of
Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National
Association.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.




--------------------------------------------------------------------------------

13


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or the Company or any
Subsidiary.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of conversion, Indebtedness that
is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or




--------------------------------------------------------------------------------

14


(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
pursuant to Section 4063, 4203 or 4205 of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Euro Overnight Rate” means a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for overnight deposits
in Euros as displayed on the applicable Reuters screen page (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London




--------------------------------------------------------------------------------

15


time, on such day; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as set forth
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error. Notwithstanding the
foregoing provisions of this definition, each Issuing Bank may, solely for
purposes of computing the fronting fees owed to it under Section 2.12(b),
compute the US Dollar amounts of the LC Exposures attributable to Letters of
Credit issued by it by reference to exchange rates determined using any
reasonable method customarily employed by it for such purpose.
“Excluded Subsidiary” means (a) Foreign Subsidiaries, (b) Securitization
Entities, (c) Subsidiaries that are less than 100% owned by the Company to the
extent such Subsidiaries are prohibited by shareholders agreements, joint
venture agreements or other similar organizational documents from guaranteeing
the Obligations, (d) Subsidiaries that have assets (including Equity Interests
in other Subsidiaries) of less than $10,000,000 for any such Subsidiary
(provided that all such Subsidiaries’ assets shall not be in excess of
$100,000,000 in the aggregate) and (e) J.M. Blanco, Inc., a Delaware
corporation.
“Excluded Taxes” means, with respect to any Lender, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) the United States of
America or (ii) the jurisdiction under the laws of which such Lender is
organized, in which its principal office is located or in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction
described in clause (a)(ii) above, (c) any withholding Taxes that are
attributable to the failure of such Lender to comply with Section 2.17(f),
2.17(g) or 2.17(h), (d) (other than a Lender that becomes a Lender through an
assignment under Section 2.19(b)) any withholding Taxes that are imposed on
amounts payable by a Borrower organized in the United States of America, the
Republic of Ireland, the United Kingdom or Canada to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment




--------------------------------------------------------------------------------

16


(other than any such interest that such Lender acquires pursuant to the
operation of the CAM), to the extent such Taxes are (i) imposed by any taxation
authority of such Borrower’s jurisdiction of organization (including country) on
amounts payable from locations within such jurisdiction to such Lender’s
applicable Lending Office designated for Borrowers organized in such
jurisdiction and (ii) in effect and applicable (assuming the taking by such
Borrower and such Lender of all actions required in order for available
exemptions from such Taxes to be effective) at the time such Lender becomes a
party to this Agreement (or designates a new Lending Office for Borrowers
organized in such jurisdiction), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts with respect to such
withholding Taxes pursuant to Section 2.17 and (e) any US Federal withholding
Taxes imposed under FATCA.
“Existing Credit Agreement” means this Credit Agreement, as amended and in
effect prior to the Restatement Effective Date.
“Existing Letters of Credit” means each letter of credit previously issued or,
pursuant to the terms of the Existing Credit Agreement, deemed issued for the
account of the Company or a Subsidiary pursuant to the Existing Credit Agreement
and listed on Schedule 2.05A.
“Existing Securitization” means the Securitization provided for in the Amended
and Restated Receivables Purchase Agreement dated as of April 29, 2010, as
amended, among Amerisource Receivables Financial Corporation, as seller,
AmerisourceBergen Drug Corporation, as initial servicer, various purchaser
groups from time to time party thereto and Bank of America, National
Association, as administrator.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“February Term Loan Agreement” means the Term Loan Credit Agreement dated as of
February 9, 2015, as amended, among the Company, the lenders party thereto and
Bank of America, N.A., as administrative agent.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Financial Officer” means (a) with respect to the Company, the chief financial
officer, principal accounting officer, treasurer, controller, assistant
treasurer or director of




--------------------------------------------------------------------------------

17


treasury of the Company and (b) with respect to any Borrowing Subsidiary, the
chief financial officer, principal accounting officer, treasurer, controller,
assistant treasurer or director of treasury of the Company or such Borrowing
Subsidiary.
“Fitch” means Fitch, Inc., and any successor to its rating agency business.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness guaranteed thereby (or, in the case
of any Guarantee the terms of which limit the monetary exposure of the
guarantor, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined pursuant to such terms)).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or




--------------------------------------------------------------------------------

18


currency exchange rate or commodity price hedging arrangement or any credit
default swap agreement.
“HMRC” means H.M. Revenue & Customs.
“HMRC DT Treaty Passport Scheme” means the HMRC Double Taxation Treaty Passport
scheme.
“Increase Effective Date” has the meaning set forth in Section 2.09(e).
“Increasing Lender” has the meaning set forth in Section 2.09(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes (including the Senior Notes) or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) deferred compensation payable to directors, officers
or employees of such Person, (ii) current accounts payable incurred in the
ordinary course of business and (iii) any purchase price adjustment or amount
incurred in connection with an acquisition), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (h) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person incurred under or in
connection with a Securitization. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 11.03(b).
“Index Debt” means the Company’s senior, unsecured, non-credit-enhanced
long-term Indebtedness for borrowed money.
“Information Memorandum” means the Confidential Information Memorandum
dated October, 2016, relating to the Company and the Transactions.
“Initial Borrowings” has the meaning set forth in Section 2.09(e).




--------------------------------------------------------------------------------

19


“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or B/A Drawing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan, the first day of each January, April, July and October, (b) with
respect to any LIBOR Loan, CDOR Loan or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the first Business Day of each calendar month and the day that
such Loan is required to be repaid.
“Interest Period” means, with respect to any LIBOR Borrowing, CDOR Borrowing or
EURIBOR Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, with consent of each Lender under the applicable
Tranche, 12 months) thereafter, as the applicable Borrower may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing
denominated in any currency, any EURIBO Rate Borrowing or any CDOR Rate
Borrowing, in each case for any Interest Period, a rate per annum which results
from interpolating on a linear basis between (a) the applicable Screen Rate for
the longest maturity for which a Screen Rate is available that is shorter than
such Interest Period and (b) the applicable Screen Rate for the shortest
maturity for which a Screen Rate is available that is longer than such Interest
Period, in each case as of the Specified Time on the Quotation Day; provided
that if such rate would be less than zero, such rate shall be deemed to be zero.
“Irish Borrowing Subsidiary” means any Borrowing Subsidiary that is an Irish
Subsidiary.
“Irish Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of the Republic of Ireland or any political subdivision
thereof.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).




--------------------------------------------------------------------------------

20


“Issuing Bank” means (a) each of JPMorgan, Bank of America, N.A. and Wells Fargo
Bank N.A. and (b) each other Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall cause such Affiliate to
comply with the requirements of Section 2.05 with respect to such Letters of
Credit).
“Issuing Bank Agreement” has the meaning set forth in Section 2.05(j).
“ITA” means the United Kingdom Income Tax Act 2007.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The amount of each Issuing Bank’s LC Commitment is set
forth in Schedule 2.05A or, in the case of any Issuing Bank that becomes an
Issuing Bank hereunder pursuant to Section 2.05(j), in its Issuing Bank
Agreement. The LC Commitment of any Issuing Bank may be increased or reduced by
written agreement between such Issuing Bank and the Company, provided that a
copy of such written agreement shall have been delivered to the Administrative
Agent.
“LC Disbursement” means a Tranche One LC Disbursement or a Tranche Two LC
Disbursement.
“LC Exposure” means, at any time, the sum of the Tranche One LC Exposure and the
Tranche Two LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or Section
2.09(d), other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Swingline Lender.
“Lending Office” means a Tranche One Lending Office or a Tranche Two Lending
Office.
“Letter of Credit” means any Tranche One Letter of Credit or Tranche Two Letter
of Credit. For the avoidance of doubt, nothing herein shall prohibit any Lender
from issuing letters of credit for the account of the Company and the
Subsidiaries in addition to those issued under this Agreement.




--------------------------------------------------------------------------------

21


“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of the
Revolving Loans and B/As and all other revolving Indebtedness, and the amounts
of all Securitizations, included in Total Indebtedness shall be deemed to equal
the average of (i) the outstanding amounts of the Revolving Loans and B/As and
other revolving Indebtedness and (ii) the amounts of all Securitizations, in
each case on the last day of each of the four most recently ended fiscal
quarters, net of Permitted Investments not to exceed US$100,000,000 on the last
day of each such quarter.
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means the Restatement Agreement, this Agreement, each Borrower
Joinder Agreement, each Borrower Termination Agreement, any guarantee agreement
entered into pursuant to Section 6.01, each Swingline Agreement, each Issuing
Bank Agreement, any incremental facility agreement referred to in
Section 2.09(d) and, other than for purposes of Section 11.02, any agreement
between the Company and any Issuing Bank regarding such Issuing Bank’s LC
Commitment and each promissory note issued hereunder.
“Loan Parties” means, at any time, the Company, each other Borrower and each
Subsidiary that at such time is, or is required to be, a party to any guarantee
agreement entered into pursuant to Section 6.01.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Sterling, Euros or an Alternative Currency, London
time and




--------------------------------------------------------------------------------

22


(c) with respect to a Canadian Prime Rate Loan or other Loan or Borrowing
denominated in Canadian Dollars or any B/A, Toronto time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company and its Subsidiaries or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, B/As and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Company and the Subsidiaries, in an aggregate
principal amount exceeding US$100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary (a) in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time and (b) in respect of any Securitization shall be
determined as set forth in the definition of such term.
“Maturity Date” means November 18, 2021.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“MNPI” means material information concerning the Company or any of its
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1934, as
amended. For purposes of this definition, “material information” means
information concerning the Company, its Subsidiaries or any of its or their
respective securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.




--------------------------------------------------------------------------------

23


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Schedule I Lender” means any Lender not named on Schedule I to the Bank Act
(Canada).
“Non-Schedule I Reference Lender” means JPMorgan, acting through its Toronto
branch.
“November Term Loan Agreement” means the Term Loan Credit Agreement dated as of
November 13, 2015, as amended, among the Company, the lenders party thereto and
JPMorgan, as administrative agent.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on the preceding Business Day and (b) the Overnight Bank Funding
Rate in effect on the preceding Business Day; provided that if none of such
rates are published for any such preceding Business Day, the term “NYFRB Rate”
shall mean the rate for a federal funds transaction at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided further that if the NYFRB
Rate, determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) all reimbursement obligations of
any Borrower in respect of B/As accepted hereunder, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (c) each payment required to be made by any Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, (d)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents and (e) the due and punctual payment and performance of all
obligations of the Company and the Subsidiaries under all Hedging Agreements and
cash management arrangements or agreements (i) existing on the Restatement
Effective Date with a Person that is a Lender on such date (or an Affiliate of
such a Lender) or (ii) with a Person that shall have been the Administrative
Agent or a Lender at the time the applicable Hedging Agreement or cash
management arrangement or agreement was entered into (or an Affiliate of the
Administrative Agent or such a Lender).




--------------------------------------------------------------------------------

24


“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, or any other excise or property
Taxes, charges or similar levies, arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.
“Participant” has the meaning set forth in Section 11.04(f).
“Participant Register” has the meaning set forth in Section 11.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any




--------------------------------------------------------------------------------

25


Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business, and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(j) Liens that are contractual rights of set-off;
(k) deposits of cash, cash equivalents and Permitted Investments with a trustee
or a similar representative made to defease or to satisfy and discharge any debt
securities;
(l) Liens on earnest money deposits made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder; and
(m) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of;




--------------------------------------------------------------------------------

26


provided that, except as set forth in clauses (c)(ii), (d)(ii) and (k), the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);
(b) Indebtedness constituting direct obligations of any of the following
agencies or any other like governmental or government-sponsored agency: Federal
Farm Credit Bank, Federal Intermediate Credit Bank, Federal Financings Bank,
Federal Home Loan Bank System, Federal Home Loan Mortgage Corporation, Federal
National Mortgage Association, Tennessee Valley Authority, Student Loan
Marketing Association, Export-Import Bank of the United States, Farmers Home
Administration, Small Business Administration, Inter-American Development Bank,
International Bank for Reconstruction and Development, Federal Land Banks, and
Government National Mortgage Association;
(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, if such obligations, except
pre-refunded debt, have long-term debt ratings of A3 by Moody’s or A- by S&P or
A- by Fitch or have short-term ratings of VMIG-1 or MIG-1 by Moody’s or A-1 by
S&P or F1 by Fitch;
(d) obligations (including asset-backed obligations and Equity Interests that by
their terms are immediately redeemable at the option of the holder thereof for
cash equal to the face amount of such Equity Interests) of any corporation,
partnership, trust or other entity which are rated (or which, in the case of any
such Equity Interests, are issued by an entity that is rated) at least P1 by
Moody’s or A1 by S&P or F1 by Fitch (short-term rating) or A3 by Moody’s or A-
by S&P or A- by Fitch (long-term rating);
(e) investments in commercial paper maturing within 13 months from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P or A1 by Fitch, and investments in master notes that are
rated (or that have been issued by an issuer that is rated with respect to a
class of short-term debt obligations, or any security within that class, that is
comparable in priority and security with said master note) at least P1 by
Moody’s or A1 by S&P or A1 by Fitch;
(f) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;




--------------------------------------------------------------------------------

27


(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (f) above (or
subsidiaries or Affiliates of such financial institutions); and
(h) money market funds.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means in the case of a Borrowing in US Dollars by the Company, a US
Borrowing Subsidiary or a Canadian Borrowing Subsidiary, the rate of interest
per annum publicly announced from time to time by JPMorgan as its prime rate in
effect at its principal office in New York City. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.
“Quotation Day” means (a) with respect to any currency (other than Euro,
Sterling or Canadian Dollars) for any Interest Period, the day two Business Days
prior to the first day of such Interest Period, (b) with respect to Euro for any
Interest Period, the day two TARGET Days before the first day of such Interest
Period and (c) with respect to Sterling or Canadian Dollars for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans such as the applicable Loans priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Day shall be the last of
those days).
“Register” has the meaning set forth in Section 11.04(d).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.




--------------------------------------------------------------------------------

28


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, members, trustees,
agents, partners, managers, representatives and advisors of such Person and such
Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros or Canadian Dollars), the London interbank market, (b) with respect to
Euros, the European interbank market and (c) with respect to Canadian Dollars,
the Toronto interbank market.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided, that
for purposes of this definition, (a) the Tranche One Revolving Credit Exposure
of any Swingline Lender shall be deemed to exclude any amount of its Tranche One
Swingline Exposure in excess of its Tranche One Percentage of all outstanding
Tranche One Swingline Loans, (b) the Tranche Two Revolving Credit Exposure of
any Swingline Lender shall be deemed to exclude any amount of its Tranche Two
Swingline Exposure in excess of its Tranche Two Percentage of all outstanding
Tranche Two Swingline Loans and (c) the unused Commitments of any such Lender
shall be determined without regard to any excess amounts referred to in the
preceding clauses (a) and (b).
“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of November 18, 2016, among the Company, each Borrowing Subsidiary, the Lenders
party thereto and the Administrative Agent.
“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock or
other Equity Interests of the Company.
“Revolving Credit Exposure” means a Tranche One Revolving Credit Exposure or a
Tranche Two Revolving Credit Exposure.
“Revolving Loan” means a Tranche One Revolving Loan or a Tranche Two Revolving
Loan.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.




--------------------------------------------------------------------------------

29


“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained (i) by the
Office of Foreign Assets Control of the United States Department of Treasury,
the United States State Department or the United States Department of Commerce
or (ii) by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
ordinarily resident in a Sanctioned Country or (c) any Person 50% or more owned
by one or more Persons referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of Treasury, the United States State Department or the
United States Department of Commerce or (b) by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).
“Schedule I Reference Lenders” means any Schedule I Lender agreed upon by the
Company and the Administrative Agent, acting through its Toronto branch, from
time to time.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion) and (c) in respect of the CDOR Rate
for any Interest Period, or Contract Period, or in respect of any determination
of the Canadian Prime Rate pursuant to clause (b) of the definition thereof, the
average rate for bankers acceptances denominated in Canadian Dollars with a term
equal to the relevant period as displayed on the Reuters screen page that
displays such rate (currently CDOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other




--------------------------------------------------------------------------------

30


information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that if the Screen Rate, determined as provided above, would be less than zero,
the Screen Rate shall for all purposes of this Agreement be zero. If, as to any
currency, no Screen Rate shall be available for a particular Interest Period but
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate.
“Securitization” means any transfer by the Company or any Subsidiary of accounts
receivable and Proceeds thereof or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the first sentence of this definition or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization, net of any such accounts receivables or interests therein that
have been written off as uncollectible.
“Securitization Entity” means Amerisource Receivables Financial Corporation, a
Delaware corporation, and any other wholly owned limited purpose Subsidiary that
purchases accounts receivable of the Company or any Subsidiary pursuant to a
Securitization.
“Senior Notes” means the Company’s (a) 4.875% Senior Notes due 2019 in an
original aggregate principal amount of US$400,000,000, (b) 3.500% Senior Notes
due 2021 in an original aggregate principal amount of US$500,000,000, (c) 1.150%
Senior Notes due 2017 in an original aggregate principal amount of
US$600,000,000, (d) 3.400% Senior Notes due 2024 in an original aggregate
principal amount of US$500,000,000, (e) 3.250% Senior Notes due 2025 in an
original aggregate principal amount of US$500,000,000 and (f) 4.250% Senior
Notes due 2045 in an original aggregate principal amount of US$500,000,000.
“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate, on consolidated basis with
their Subsidiaries, did not account for more than 1% of the assets or revenues
of the Company and the Subsidiaries on a consolidated basis at the end of or for
the most recent four fiscal quarter period for which financial statements have
been delivered under Section 5.01(a) or 5.01(b) (or, prior to the first such
delivery, are referred to in Section 3.04(a)).
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time and (c)
with respect to the CDOR Rate, 10:15 a.m., Toronto time.




--------------------------------------------------------------------------------

31


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Sterling Overnight Rate” means a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for overnight deposits
in Sterling as displayed on the applicable Reuters screen page (currently
LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero for all purposes of this Agreement.
“Subsequent Borrowings” has the meaning set forth in Section 2.09(e).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Swingline Agreement” means an instrument executed by the Company, a Lender and
the Administrative Agent under which such Lender agrees to serve as a Swingline
Lender.




--------------------------------------------------------------------------------

32


“Swingline Exposure” means, at any time, the sum of the Tranche One Swingline
Exposure and the Tranche Two Swingline Exposure at such time.
“Swingline Lender” means (a) JPMorgan, in its capacity as a lender of Swingline
Loans pursuant to Section 2.04, and (b) any other Lender that shall have agreed
to serve in such capacity pursuant to its Swingline Agreement. Any Swingline
Lender may perform any of its obligations in its capacity as such through one or
more of its Affiliates.
“Swingline Loan” means a Tranche One Swingline Loan or a Tranche Two Swingline
Loan.
“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank N.A.
“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (a) to claim depreciation on such property or assets under US tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (a) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (b) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.
“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Administrative Agent to be a replacement therefor for
purposes hereof) is open for the settlement of payments in Euro and (b) banks in
London are open for general business.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including interest, additions to tax or penalties
applicable thereto.
“Total Indebtedness” means, as of any date, the sum, without duplication of (a)
the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as of such date in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but subject to Section 1.04(a)), (b) the aggregate of the
amounts of all Securitizations of the Company and the Subsidiaries and (c) the
aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis.




--------------------------------------------------------------------------------

33


“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Tranche One Commitments, the Tranche One Revolving Loans, the B/As, the
Tranche One Letters of Credit and the Tranche One Swingline Loans (“Tranche
One”) and (b) the Tranche Two Commitments, the Tranche Two Revolving Loans, the
Tranche Two Letters of Credit and the Tranche Two Swingline Loans (“Tranche
Two”).
“Tranche One” has the meaning set forth in the definition of the term “Tranche”.
“Tranche One Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche One Revolving Loans pursuant to Section
2.01(a), to accept and purchase B/As pursuant to Section 2.06 and to acquire
participations in Tranche One Swingline Loans and Tranche One Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Tranche One Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.09 or assignments by or to such Lender pursuant to Section 11.04. The initial
amount of each Lender’s Tranche One Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or the Accession Agreement pursuant to which
such Lender shall have assumed or acquired its Tranche One Commitment, as the
case may be. The aggregate amount of the Tranche One Commitments on the
Restatement Effective Date is US$355,000,000.
“Tranche One LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche One Letter of Credit.
“Tranche One LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche One Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche One LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche One LC Exposure of
any Tranche One Lender at any time shall be its Tranche One Percentage of the
total Tranche One LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.22(c) of the Tranche One LC Exposure of Defaulting
Lenders in effect at such time.
“Tranche One Lender” means a Lender with a Tranche One Commitment or a Tranche
One Revolving Credit Exposure.
“Tranche One Lending Office” means, with respect to any Tranche One Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its
“Tranche One Lending Office(s)” on Schedule 2.02 or, as to any Person that
becomes a Tranche One Lender after the Restatement Effective Date, in the
Assignment and Assumption or the Accession Agreement executed by such Person, or
such other office(s) of such Lender (or an Affiliate of such Lender) as such
Lender may hereafter designate from time to time as its “Tranche One Lending
Office(s)” by notice to the Company and the Administrative




--------------------------------------------------------------------------------

34


Agent. A Tranche One Lender may designate different Tranche One Lending Offices
for Loans to Borrowers in different jurisdictions.
“Tranche One Letter of Credit” means a Letter of Credit issued under Section
2.05 and designated as a Tranche One Letter of Credit in the request therefor
submitted by the applicable Borrower, other than any such Letter of Credit that
shall have ceased to be a Letter of Credit outstanding hereunder pursuant to
Section 11.05.
“Tranche One Percentage” means, with respect to any Tranche One Lender at any
time, the percentage of the aggregate Tranche One Commitments represented by
such Tranche One Lender’s Tranche One Commitment at such time; provided that,
for purposes of Section 2.22 when a Defaulting Lender that is a Tranche One
Lender shall exist, “Tranche One Percentage” shall mean, with respect to any
Tranche One Lender, the percentage of the aggregate Tranche One Commitments
(disregarding any Defaulting Lender’s Tranche One Commitment) represented by
such Tranche One Lender’s Tranche One Commitment; provided further that if the
Tranche One Commitments have expired or been terminated, the Tranche One
Percentages shall be determined on the basis of the Tranche One Commitments most
recently in effect, giving effect to any assignments.
“Tranche One Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate amount of (a) the sum of the US Dollar Equivalents of such
Lender’s outstanding Tranche One Revolving Loans, (b) the sum of the US Dollar
Equivalents at such time of the face amounts of the B/As accepted by such Lender
and outstanding at such time, (c) such Lender’s Tranche One LC Exposure and
(d) such Lender’s Tranche One Swingline Exposure.
“Tranche One Revolving Loans” means Loans made by the Tranche One Lenders
pursuant to Section 2.01(a). Each Tranche One Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a Tranche One Revolving
Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan. Each Tranche One
Revolving Loan denominated in Canadian Dollars shall either be a CDOR Loan or a
Canadian Prime Rate Loan. Each Tranche One Revolving Loan denominated in
Sterling or an Alternative Currency shall be a LIBOR Loan. Each Tranche One
Revolving Loan denominated in Euros shall be a EURIBOR Loan.
“Tranche One Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Tranche One Swingline Loans at such time. The
Tranche One Swingline Exposure of any Lender at any time shall be the sum of (a)
its Tranche One Percentage of the sum of the US Dollar Equivalents of all
Tranche One Swingline Loans outstanding at such time (excluding, in the case of
any Lender that is a Swingline Lender, Tranche One Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Tranche One Swingline Loans), adjusted to
give effect to any reallocation under Section 2.22(c) of the Tranche One
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all




--------------------------------------------------------------------------------

35


Tranche One Swingline Loans made by such Lender and outstanding at such time to
the extent that the other Lenders shall not have funded their participations in
such Tranche One Swingline Loans.
“Tranche One Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche One Swingline Loan.
“Tranche Percentage” means a Tranche One Percentage or a Tranche Two Percentage,
as the case may be.
“Tranche Two” has the meaning set forth in the definition of the term “Tranche”.
“Tranche Two Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche Two Revolving Loans pursuant to Section
2.01(b) and to acquire participations in Tranche Two Swingline Loans and Tranche
Two Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Tranche Two Revolving Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to Section 2.09 or assignments by or to such Lender pursuant to Section
11.04. The initial amount of each Lender’s Tranche Two Commitment is set forth
on Schedule 2.01 or in the Assignment and Assumption or the Accession Agreement
pursuant to which such Lender shall have assumed or acquired its Tranche Two
Commitment, as the case may be. The aggregate amount of the Tranche Two
Commitments on the Restatement Effective Date is US$1,045,000,000.
“Tranche Two LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche Two Letter of Credit.
“Tranche Two LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche Two Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche Two LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche Two LC Exposure of
any Tranche Two Lender at any time shall be its Tranche Two Percentage of the
total Tranche Two LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.22(c) of the Tranche Two LC Exposure of Defaulting
Lenders in effect at such time.
“Tranche Two Lender” means a Lender with a Tranche Two Commitment or a Tranche
Two Revolving Credit Exposure.
“Tranche Two Lending Office” means, with respect to any Tranche Two Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its
“Tranche Two Lending Office(s)” on Schedule 2.02 or, as to any Person that
becomes a Tranche Two Lender after the Restatement Effective Date, in the
Assignment and Assumption or Accession Agreement executed by such Person, or
such other office(s) of such Lender (or




--------------------------------------------------------------------------------

36


an Affiliate of such Lender) as such Lender may hereafter designate from time to
time as its “Tranche Two Lending Office(s)” by notice to the Company and the
Administrative Agent. A Tranche Two Lender may designate different Tranche Two
Lending Offices for Loans to Borrowers in different jurisdictions.
“Tranche Two Letter of Credit” means a Letter of Credit issued under Section
2.05 and designated as a Tranche Two Letter of Credit in the request therefor
submitted by the applicable Borrower, other than any such Letter of Credit that
shall have ceased to be a Letter of Credit outstanding hereunder pursuant to
Section 11.05.
“Tranche Two Percentage” means, with respect to any Tranche Two Lender at any
time, the percentage of the aggregate Tranche Two Commitments represented by
such Tranche Two Lender’s Tranche Two Commitment at such time; provided that,
for purposes of Section 2.22 when a Defaulting Lender that is a Tranche Two
Lender shall exist, “Tranche Two Percentage” shall mean, with respect to any
Tranche Two Lender, the percentage of the aggregate Tranche Two Commitments
(disregarding any Defaulting Lender’s Tranche Two Commitment) represented by
such Tranche Two Lender’s Tranche Two Commitment; provided further that if the
Tranche Two Commitments have expired or been terminated, the Tranche Two
Percentages shall be determined on the basis of the Tranche Two Commitments most
recently in effect, giving effect to any assignments.
“Tranche Two Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate amount of (a) the sum of the US Dollar Equivalents of such
Lender’s outstanding Tranche Two Revolving Loans, (b) such Lender’s Tranche Two
LC Exposure and (c) such Lender’s Tranche Two Swingline Exposure.
“Tranche Two Revolving Loans” means Loans made by the Tranche Two Lenders
pursuant to Section 2.01(b). Each Tranche Two Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a Tranche Two Revolving
Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan. Each Tranche Two
Revolving Loan denominated in Sterling or an Alternative Currency shall be a
LIBOR Loan. Each Tranche Two Revolving Loan denominated in Euros shall be a
EURIBOR Loan. Each Tranche Two Revolving Loan denominated in Canadian Dollars
shall be a CDOR Loan.
“Tranche Two Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Tranche Two Swingline Loans at such time. The
Tranche Two Swingline Exposure of any Lender at any time shall be the sum of (a)
its Tranche Two Percentage of the sum of the US Dollar Equivalents of all
Tranche Two Swingline Loans outstanding at such time (excluding, in the case of
any Lender that is a Swingline Lender, Tranche Two Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Tranche Two Swingline Loans), adjusted to
give effect to any reallocation under Section 2.22(c) of the Tranche Two
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Tranche Two Swingline Loans made by such Lender and outstanding at such time
to the




--------------------------------------------------------------------------------

37


extent that the other Lenders shall not have funded their participations in such
Tranche Two Swingline Loans.
“Tranche Two Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche Two Swingline Loan.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the making of Loans, the
acceptance and purchase of B/As, the use of the proceeds thereof, the issuance
of the Letters of Credit, the creation of any Guarantee provided for herein and
the other transactions contemplated hereby.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate,
the EURIBO Rate, the Alternate Base Rate or the Canadian Prime Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Borrowing Subsidiary” means any Borrowing Subsidiary that is a UK
Subsidiary.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a Loan and is a Lender:
(a)
which is:

(i)     a bank (as defined for the purpose of section 879 of the ITA) making an
advance of a Loan hereunder and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or
(ii)     in respect of an advance of a Loan hereunder by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
(b)     which is:
(i)     a company resident in the United Kingdom for United Kingdom tax
purposes;
(ii)     a partnership each member of which is:




--------------------------------------------------------------------------------

38


(A)    a company so resident in the United Kingdom; or
(B)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(C)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United Kingdom or any political subdivision thereof.
“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect for such
amount under the provisions of such Section.
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Company.




--------------------------------------------------------------------------------

39


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche
One Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class and
Type (e.g., a “Tranche One LIBOR Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche One Revolving Borrowing”)
or by Type (e.g., a “LIBOR Revolving Borrowing”) or by Class and Type (e.g., a
“Tranche One LIBOR Revolving Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply), and all
judgments, orders, writs and decrees, of all Governmental Authorities. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Except as
otherwise provided herein and unless the context requires otherwise (a) any
definition of or reference to any agreement (including any Loan Document),
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, regulation or other law herein shall be
construed (i) as referring to such statute, regulation or other law as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor statutes, regulations or other laws) and (ii) to include
all official rulings and interpretations thereunder having the force of law or
with which affected Persons customarily comply, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles,




--------------------------------------------------------------------------------

40


Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) any reference
herein to “the date hereof”, “the date of this Agreement” or terms of similar
import shall be construed as a reference to the Restatement Effective Date.
SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Computations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Restatement Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; (ii) notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (A) any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Company or any Subsidiary at “fair value”, as
defined therein, (B) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (C) any valuation of Indebtedness below its full stated principal
amount as a result of application of Financial Accounting Standards Board
Accounting Standards Update No. 2015-03, it being agreed that Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (D) any
treatment of any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the Restatement Effective
Date, as a result of the effectiveness of the Financial Accounting Standards
Board Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations);
and (iii) notwithstanding any requirement of GAAP, “build-to-suit” leases of the
Company and its subsidiaries will, for all purposes of this Agreement, be
accounted for as long-term financing obligations and not as Indebtedness.
(b)     All pro forma computations required to be made hereunder giving effect
to any acquisition, investment, sale, disposition, merger, amalgamation or
similar event shall reflect on a pro forma basis such event as if it occurred on
the first day of the relevant period and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of for such relevant period and any related incurrence




--------------------------------------------------------------------------------

41


or reduction of Indebtedness for such relevant period, but shall not take into
account any projected synergies or similar benefits expected to be realized as a
result of such event other than cost savings permitted to be included in reports
filed with the Securities and Exchange Commission under Regulation S‑X.
SECTION 1.05.     Currency Translation. The Administrative Agent shall determine
the US Dollar Equivalent of any Borrowing denominated in a currency other than
US Dollars, other than a Canadian Prime Rate Borrowing or a Swingline Borrowing,
as of the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate for such currency in relation to US Dollars
in effect on the date that is two Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall, except as
provided in the last two sentences of this Section, be the US Dollar Equivalent
of such Borrowing until the next required calculation thereof pursuant to this
sentence. The Administrative Agent shall determine the US Dollar Equivalent of
any Letter of Credit denominated in a currency other than US Dollars as of the
date such Letter of Credit is issued, amended to increase its face amount,
extended or renewed and as of the last Business Day of each subsequent calendar
quarter, in each case using the Exchange Rate for such currency in relation to
US Dollars in effect on the date that is two Business Days prior to the date on
which such Letter of Credit is issued, amended to increase its face amount,
extended or renewed and as of the last Business Day of such subsequent calendar
quarter, as the case may be, and each such amount shall, except as provided in
the last two sentences of this Section, be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
sentence. The Administrative Agent shall determine the US Dollar Equivalent of
any Swingline Loan denominated in Euro as of the date on which such Loan is
made, using the Exchange Rate for Euro in relation to US Dollars in effect on
such date, and such amount shall, except as provided in the last two sentences
of this Section, be the US Dollar Equivalent of such Swingline Loan. The
Administrative Agent shall determine the US Dollar Equivalent of any Canadian
Prime Rate Borrowing, Swingline Loan denominated in Sterling or B/A as of the
date on which such Loan is made or such B/A is accepted and purchased and as of
the last Business Day of each subsequent calendar quarter, in each case using
the Exchange Rate for the applicable currency in relation to US Dollars in
effect on the last Business Day of the calendar quarter preceding the date of
such Borrowing or acceptance and purchase (or, if such Borrowing or acceptance
and purchase occurs on the last Business Day of a calendar quarter, on such
Business Day) and as of the last Business Day of such subsequent calendar
quarter, as the case may be, and each such amount shall, except as provided in
the last two sentences of this Section, be the US Dollar Equivalent of such
Canadian Prime Rate Borrowing or B/A until the next required calculation thereof
pursuant to this sentence. The Administrative Agent shall notify the Company and
the Lenders of each calculation of the US Dollar Equivalent of each Borrowing,
B/A or Letter of Credit. Notwithstanding the foregoing, for purposes of any
determination of the CAM Percentages, any determination under Article V, Article
VI (other than Section 6.09) or Article VII or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies




--------------------------------------------------------------------------------

42


other than US Dollars shall be translated into US Dollars at currency exchange
rates in effect on the date of such determination. For purposes of Section 6.09,
amounts in currencies other than US Dollars shall be translated into US Dollars
at the currency exchange rates most recently used in preparing the Company’s
annual and quarterly financial statements.
ARTICLE II

The Credits
SECTION 2.01.     Commitments. (a) Tranche One Commitments. Subject to the terms
and conditions set forth herein, each Tranche One Lender agrees (i) to make
Tranche One Revolving Loans denominated in US Dollars, Sterling, Euro or
Designated Currencies to the Borrowers, (ii) to make Tranche One Revolving Loans
denominated in Canadian Dollars to the Borrowers that are Canadian Subsidiaries
and (iii) to accept and purchase drafts drawn by the Borrowers that are Canadian
Subsidiaries in Canadian Dollars as B/As, in each case from time to time during
the Availability Period in an aggregate principal or face amount at any time
outstanding that will not result in (A) the Aggregate Tranche One Revolving
Credit Exposure exceeding the aggregate Tranche One Commitments or (B) the
Tranche One Revolving Credit Exposure of any Lender exceeding its Tranche One
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Tranche One
Revolving Loans and sell and pay drafts drawn as B/As.
(b)     Tranche Two Commitments. Subject to the terms and conditions set forth
herein, each Tranche Two Lender agrees (i) to make Tranche Two Revolving Loans
denominated in US Dollars, Sterling, Euro or Designated Currencies to the
Borrowers and (ii) to make Tranche Two Revolving Loans denominated in Canadian
Dollars to the Borrowers that are Canadian Subsidiaries, in each case from time
to time during the Availability Period in an aggregate principal amount at any
time outstanding that will not result in (A) the Aggregate Tranche Two Revolving
Credit Exposure exceeding the aggregate Tranche Two Commitments or (B) the
Tranche Two Revolving Credit Exposure of any Lender exceeding its Tranche Two
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Tranche Two
Revolving Loans.
SECTION 2.02.     Loans and Borrowings. (a) Each Tranche One Revolving Loan
shall be made as part of a Tranche One Revolving Borrowing consisting of Tranche
One Revolving Loans of the same Type and currency made by the Tranche One
Lenders ratably in accordance with their respective Tranche One Commitments.
Each Tranche Two Revolving Loan shall be made as part of a Tranche Two Revolving
Borrowing consisting of Tranche Two Revolving Loans of the same Type and
currency made by the Tranche Two Lenders ratably in accordance with their
respective Tranche Two Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments




--------------------------------------------------------------------------------

43


of the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.
(b)     Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of (A) LIBOR Loans or (B) solely in the case
of any such Borrowing by the Company, a US Borrowing Subsidiary or a Canadian
Borrowing Subsidiary, ABR Loans, (ii) each Tranche One Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of either CDOR Loans
or Canadian Prime Rate Loans, (iii) each Tranche Two Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of CDOR Loans,
(iv) each Revolving Borrowing denominated in Sterling or any Alternative
Currency shall be comprised entirely of LIBOR Loans and (v) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans.
Each Swingline Loan denominated in Sterling shall be a Sterling Overnight Rate
Loan, and each Swingline Loan denominated in Euro shall be a Euro Overnight Rate
Loan. Each Lender at its option may make any Loan, accept and purchase any B/A
or issue any Letter of Credit by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, accept and purchase such B/A or
issue such Letter of Credit; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)     At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, CDOR Revolving Borrowing or EURIBOR Revolving Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of US$100,000 and not less than
US$1,000,000; provided that an ABR Revolving Borrowing under any Tranche may be
in an aggregate amount that is equal to the entire unused balance of the
Commitments under such Tranche or, in the case of a Tranche One Borrowing or
Tranche Two Borrowing, that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). At the time that each Canadian
Prime Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of Cdn.$100,000 and not less than
Cdn.$500,000; provided that a Canadian Prime Rate Revolving Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the Tranche
One Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan denominated
in Sterling shall be in an amount that is in an integral multiple of £100,000
and not less that £500,000. Each Swingline Loan denominated in Euro shall be in
an amount that is in an integral multiple of €100,000 and not less that
€500,000. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 LIBOR
Revolving Borrowings, CDOR Revolving Borrowings and EURIBOR Revolving Borrowings
outstanding.
(d)     Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.




--------------------------------------------------------------------------------

44


SECTION 2.03.     Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Administrative Agent by telephone confirmed
promptly by email (in .pdf format) or fax to the Administrative Agent of a
written Borrowing Request in the form of Exhibit C or any other form approved by
the Administrative Agent and signed by a Financial Officer of the Company (a) in
the case of a LIBOR Revolving Borrowing, CDOR Revolving Borrowing or EURIBOR
Revolving Borrowing, not later than 1:00 p.m., Local Time, three Business Days
before the date of the proposed Borrowing, (b) in the case of an ABR Revolving
Borrowing, not later than 1:00 p.m., Local Time, on the date of the proposed
Borrowing and (c) in the case of a Tranche One Canadian Prime Rate Revolving
Borrowing, not later than 1:00 p.m., Local Time, on the date of the proposed
Borrowing. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrower requesting such Borrowing;
(ii)     the Tranche under which such Borrowing is to be made;
(iii)     the currency and the principal amount of such Borrowing;
(iv)     the date of such Borrowing, which shall be a Business Day;
(v)     the Type of such Borrowing;
(vi)     in the case of a LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
(vii)     the Applicable Funding Account or, in the case of any ABR Revolving
Borrowing or Canadian Prime Rate Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement; and
(viii)     in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, a UK Borrowing Subsidiary, an Irish Borrowing Subsidiary
or a Canadian Borrowing Subsidiary, the jurisdiction from which payments of the
principal and interest on such Borrowing will be made.
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
applicable Borrower and, if so rejected, will be of no force or effect. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.




--------------------------------------------------------------------------------

45


SECTION 2.04.     Swingline Loans. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make (i) in the case of JPMorgan,
(A) Tranche One Swingline Loans and Tranche Two Swingline Loans to any UK
Borrowing Subsidiary or Irish Borrowing Subsidiary denominated in Sterling or
(B) Tranche One Swingline Loans and Tranche Two Swingline Loans to any Borrower
that is not a US Borrowing Subsidiary denominated in Euro, and (ii) in the case
of any other Swingline Lender, such Swingline Loans as it shall agree to make
pursuant to its Swingline Agreement, in each case from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (1) the aggregate outstanding principal amount of the
Swingline Loans denominated in Sterling exceeding £10,000,000, (2) the aggregate
outstanding principal amount of the Swingline Loans denominated in Euro
exceeding €10,000,000, (3) the Aggregate Tranche One Revolving Credit Exposure
exceeding the aggregate Tranche One Commitments, (4) the Tranche One Revolving
Credit Exposure of any Lender (including a Swingline Lender) exceeding its
Tranche One Commitment, (5) the Aggregate Tranche Two Revolving Credit Exposure
exceeding the aggregate Tranche Two Commitments or (6) the Tranche Two Revolving
Credit Exposure of any Lender (including a Swingline Lender) exceeding its
Tranche Two Commitment; provided that no Swingline Lender shall be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Each Swingline
Loan will reduce availability under the applicable Tranche on a
dollar-for-dollar basis, based on the US Dollar Equivalent of such Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company and the Borrowing Subsidiaries may borrow, prepay and
reborrow Swingline Loans. The failure of any Swingline Lender to make any
Swingline Loan required to be made by it shall not relieve any other Swingline
Lender of its obligations hereunder; provided that the obligations of the
Swingline Lenders to make Swingline Loans are several and not joint and no
Swingline Lender shall be responsible for any other Swingline Lender’s failure
to make Swingline Loans as required.
(b)     To request a Swingline Borrowing, the applicable Borrower shall notify
the Administrative Agent and the applicable Swingline Lender of such request by
telephone (confirmed by email (in .pdf format) or fax of a written notice signed
by a Financial Officer on behalf of the applicable Borrower), not later than
1:00 p.m., Local Time, on the day of such proposed Swingline Borrowing. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Borrowing and
whether such Swingline Borrowing is to be a Tranche One Swingline Borrowing or a
Tranche Two Swingline Borrowing. The applicable Swingline Lender shall make its
Swingline Loan available to the applicable Borrower by means of a credit to the
Applicable Funding Account (or, in the case of a Swingline Borrowing specified
in the notice therefor to be made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank identified in such notice) by 3:00 p.m., Local Time, on the
requested date of such Swingline Borrowing.
(c)     Any Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day,
require (i) the Tranche One Lenders to acquire participations on such Business
Day in all




--------------------------------------------------------------------------------

46


or a portion of the Tranche One Swingline Loans of such Swingline Lender
outstanding and (ii) the Tranche Two Lenders to acquire participations on such
Business Day in all or a portion of the Tranche Two Swingline Loans of such
Swingline Lender outstanding. Such notice shall specify the aggregate amounts
and currencies of Swingline Loans in which the Tranche One Lenders or the
Tranche Two Lenders, as applicable, will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Tranche
One Lender or Tranche Two Lender, as the case may be, specifying in such notice
such Lender’s Tranche One Percentage or Tranche Two Percentage, as applicable,
of such Swingline Loan or Loans and the currencies of such Swingline Loan or
Loans. Each Tranche One Lender or Tranche Two Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Tranche One Percentage or Tranche Two Percentage, as applicable, of such
Swingline Loan or Loans. Each Tranche One Lender and Tranche Two Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Tranche One
Commitments or the Tranche Two Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender further acknowledges and agrees that, in making any Swingline Loan, the
applicable Swingline Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the applicable
Borrower deemed made pursuant to Section 4.02. Each Tranche One Lender and
Tranche Two Lender shall comply with its obligations under this paragraph by
wire transfer of immediately available funds promptly (and in any event by the
next Business Day or, in the case of a payment obligation in any currency other
than US Dollars, within three Business Days), in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Tranche One Lenders
and Tranche Two Lenders), and the Administrative Agent shall promptly pay to the
applicable Swingline Lender or Swingline Lenders the amounts so received by it
from the Tranche One Lenders or the Tranche Two Lenders, as applicable. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loans acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loans shall be made to the Administrative Agent and
not to the applicable Swingline Lender or Swingline Lenders. Any amounts
received by a Swingline Lender from or on behalf of the applicable Borrower in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Tranche One
Lenders or the Tranche Two Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as the case may be, if and to the extent
such payment is required to be refunded to a Loan Party for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve any Borrower of any default in the payment thereof.




--------------------------------------------------------------------------------

47


SECTION 2.05.     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
(or to amend, renew or extend) (i) Tranche One Letters of Credit denominated in
US Dollars, Sterling, Euro, any Alternative Currency in which Borrowings may be
made under the Tranche One, Canadian Dollars (in the case of a Borrower that is
a Canadian Subsidiary) or, at the discretion of such Issuing Bank, any Agreed LC
Currency and (ii) Tranche Two Letters of Credit denominated in US Dollars,
Sterling, Euro, any Alternative Currency in which Borrowings may be made under
the Tranche Two or, at the discretion of such Issuing Bank, any Agreed LC
Currency, in each case for its own account, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period; provided that no Issuing Bank that
shall have become such after the Sixth Amendment Restatement Date as provided in
Section 2.05(j) will be required to issue Letters of Credit denominated in any
currency not set forth in such Issuing Bank’s Issuing Bank Agreement and no
Issuing Bank will be required to issue Letters of Credit denominated in any
currency that has been designated as available under any Tranche as contemplated
by the definition of “Designated Currency” unless such Issuing Bank shall have
consented to such designation. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. From and after
the Restatement Effective Date, each Existing Letter of Credit shall be deemed
to be a Tranche One Letter of Credit or a Tranche Two Letter of Credit (as
indicated on Schedule 2.05B) for all purposes hereof and shall be deemed to have
been issued hereunder. Any Existing Letter of Credit originally issued for the
account of a Subsidiary shall for all purposes of this Agreement be deemed to
have been issued for the account of the Company, and the Company shall be fully
liable for the reimbursement of drawings thereunder and any interest thereon as
if such Existing Letter of Credit had been issued for its account.
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), a Borrower shall deliver
(or transmit by electronic communication (in .pdf format), if arrangements for
doing so have been approved by the recipient) to an Issuing Bank and the
Administrative Agent, at least 3 Business Days prior to the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof, whether such Letter of Credit is to be a Tranche One Letter of Credit
or a Tranche Two Letter of Credit and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection




--------------------------------------------------------------------------------

48


with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed US$75,000,000, (ii) the amount of
the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank will not exceed the LC Commitment of such Issuing Bank, (iii) the
Aggregate Tranche One Revolving Credit Exposure shall not exceed the aggregate
Tranche One Commitments, (iv) the Tranche One Revolving Credit Exposure of any
Lender will not exceed its Tranche One Commitment, (v) the Aggregate Tranche Two
Revolving Credit Exposure shall not exceed the aggregate Tranche Two Commitments
and (vi) the Tranche Two Revolving Credit Exposure of any Lender will not exceed
its Tranche Two Commitment. If the Required Lenders notify any Issuing Bank that
a Default exists and instruct such Issuing Bank to suspend the issuance,
amendment, renewal or extension of Letters of Credit, such Issuing Bank shall
not issue, amend, renew (except pursuant to automatic renewal provisions if such
Issuing Bank shall no longer be entitled to elect not to renew) or extend any
Letter of Credit without the consent of the Required Lenders until such notice
is withdrawn by the Required Lenders (and each Lender that shall have delivered
such a notice agrees promptly to withdraw it at such time as it determines that
no Default exists), it being understood and agreed that in the absence of any
such notice, each Issuing Bank may rely (and shall incur no liability in
relying) on the representation and warranty of the Company deemed made pursuant
to Section 4.02).
(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) unless a later date is otherwise agreed
to in writing by the applicable Issuing Bank, the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date. A Letter of Credit may
provide for automatic renewals for additional periods of up to one year (or such
longer period as may be agreed to in writing by applicable Issuing Bank) subject
to a right on the part of the applicable Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary during a specified
period in advance of any such renewal, and the failure of such Issuing Bank to
give such notice by the end of such period shall for all purposes hereof be
deemed an extension of such Letter of Credit; provided that in no event shall
any Letter of Credit, as extended from time to time, expire after the date that
is five Business Days prior to the Maturity Date.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Tranche One Lender or Tranche Two Lender, as
applicable, and each Tranche One Lender or Tranche Two Lender, as applicable,
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Tranche One Percentage or Tranche Two Percentage, as
applicable, from time to time of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Tranche One Lender or Tranche Two Lender, as applicable, hereby
absolutely and




--------------------------------------------------------------------------------

49


unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, in the currency of the applicable Letter of Credit (or in US
Dollars in an amount determined as provided in Section 2.05(e) if the currency
of such Letter of Credit is an Agreed LC Currency), such Lender’s Tranche One
Percentage or Tranche Two Percentage, as applicable, of each LC Disbursement
made by such Issuing Bank and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Tranche One Commitments or Tranche Two Commitments or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Tranche One
Commitments or Tranche Two Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
(e)     Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
New York City time, on the Business Day immediately following the day that the
Borrower receives notice of such LC Disbursement; provided that, in the case of
an LC Disbursement in US Dollars or Canadian Dollars, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing or a
Canadian Prime Rate Borrowing under Section 2.01 or 2.04, as applicable, in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Canadian Prime Rate Borrowing. If such Borrower fails to make such
payment when due, then, upon notice from the applicable Issuing Bank to such
Borrower and the Administrative Agent, (i) if the currency of such Letter of
Credit is an Agreed LC Currency, such Borrower’s obligation to reimburse such LC
Disbursement shall be converted into an obligation in US Dollars in such amount
as the applicable Issuing Bank shall determine would be required, based on
current exchange rates, to enable it to purchase an amount of such currency
equal to the amount of such LC Disbursement, and (ii) the Administrative Agent
shall notify each Tranche One Lender or Tranche Two Lender, as applicable, of
the applicable LC Disbursement, the amount and currency of the payment then due
from such Borrower in respect thereof and such Lender’s Tranche One Percentage
or Tranche Two Percentage thereof. Promptly (and in any event by the next
Business Day or, in the case of a payment obligation in any currency other than
US Dollars, within three Business Days) following receipt of such notice, each
applicable Lender shall pay to the Administrative Agent its Tranche One
Percentage or Tranche Two Percentage, as applicable, of the payment then due
from the Borrower, in the same manner as provided in Section 2.07 with respect




--------------------------------------------------------------------------------

50


to Loans made by such Tranche One Lender or Tranche Two Lender, as applicable
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the applicable Lenders), and the Administrative Agent shall promptly pay to such
Issuing Bank the amounts so received by it from the Tranche One Lenders or
Tranche Two Lenders, as applicable. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Tranche One Lenders or Tranche Two Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Tranche One Lenders or Tranche Two Lenders and such Issuing Bank,
as their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans or Canadian Prime Rate Loans as contemplated above) shall
not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.
(f)     Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the applicable Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders, any Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank; provided that nothing in this Section shall be construed to excuse an
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct




--------------------------------------------------------------------------------

51


on the part of an Issuing Bank (such absence to be presumed unless otherwise
determined by a final non-appealable judgment of a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)     Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit and shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
email (in .pdf format) or fax) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
(h)     Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement in full at (i) in the case of any LC Disbursement denominated in US
Dollars, the rate per annum then applicable to ABR Revolving Loans denominated
in US Dollars and made to the Company, (ii) in the case of any LC Disbursement
denominated in Canadian Dollars, the Canadian Prime Rate and (iii) in the case
of an LC Disbursement denominated in any other currency, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to LIBOR or EURIBOR
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(h) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.
(i)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of the LC




--------------------------------------------------------------------------------

52


Exposures) demanding the deposit of cash collateral pursuant to this paragraph,
each applicable Borrower shall deposit (“Cash Collateralize”) in respect of each
outstanding Letter of Credit issued for such Borrower’s account, in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, as applicable, and the applicable Issuing Bank, an
amount in cash and in the currency of such Letter of Credit equal to the portion
of the LC Exposure attributable to such Letter of Credit as of such date plus
any accrued and unpaid fees and interest thereon; provided that the obligation
to Cash Collateralize shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company or any
Borrower described in clause (h) or (i) of Article VII. The Borrowers also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.22. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
applicable Borrowers under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent (which will use reasonable efforts to obtain a return
at market rates on any such investments) and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall,
notwithstanding anything to the contrary in Section 2.18(b), be applied by the
Administrative Agent to reimburse the applicable Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrowers for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to (i) the consent of Lenders with
LC Exposures representing more than 50% of the aggregate LC Exposures and
(ii) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral in respect of the LC Exposure under any Tranche shall be less than
the aggregate LC Exposure under such Tranche of all the Defaulting Lenders) the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrowers under the Loan Documents. If the Borrowers are required to provide
cash collateral hereunder as a result of the occurrence of an Event of Default,
such cash collateral (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived. If any Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.22, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower as promptly as
practicable to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Commitments of the non-Defaulting Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing.
(j)     Designation of Additional Issuing Banks. From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below.




--------------------------------------------------------------------------------

53


The acceptance by a Lender of any appointment as an Issuing Bank hereunder shall
be evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Company and the Administrative Agent, shall set forth
the LC Commitment of such Lender and shall be executed by such Lender, the
Company and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to include such Lender in its capacity as an Issuing Bank. The
Issuing Bank Agreement of any Issuing Bank may limit the currencies in which and
the Borrowers for the accounts of which such Issuing Bank will issue Letters of
Credit, and any such limitations will, as to such Issuing Bank, be deemed to be
incorporated in this Agreement.
(k)     Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank (it being understood that
such successor Issuing Bank shall be designated and appointed as an Issuing Bank
hereunder in accordance with paragraph (j) of this Section). The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(l)     Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currencies and face amounts of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the applicable
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the currency and amount
of such LC Disbursement and (iv) on any other Business Day, such other




--------------------------------------------------------------------------------

54


information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
(m)     Letter of Credit Amounts. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.
(n)     Applicablity of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Company at the time a
standby Letter of Credit is issued, including any such agreement applicable to
an Existing Letter of Credit, the rules of the ISP shall apply to such standby
Letter of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Company for, and the Issuing Bank’s rights and remedies
against the Company shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including any law or order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 2.06.     Canadian Bankers’ Acceptances. (a) Each acceptance and
purchase of B/As of a single Contract Period pursuant to Section 2.01(a) and
this Section shall be made ratably by the Tranche One Lenders in accordance with
the amounts of their Tranche One Commitments. The failure of any Lender to
accept any B/A required to be accepted by it shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to accept B/As as
required. Each Lender at its option may accept and purchase any B/A by causing
any Canadian lending office or Affiliate of such Lender to accept and purchase
such B/A.
(b)     The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000. If any Lender’s ratable share of the B/As of
any Contract Period to be accepted on any date would not be an integral multiple
of Cdn.$100,000, the face amount of the B/As accepted by such Lender may be
increased or reduced to the nearest integral multiple of Cdn.$100,000 by the
Administrative Agent, acting through its Toronto branch, in its sole discretion.
B/As of more than one Contract Period may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 B/A
Drawings outstanding at any time.




--------------------------------------------------------------------------------

55


(c)     To request an acceptance and purchase of B/As, a Canadian Borrowing
Subsidiary shall notify the Administrative Agent of such request by telephone or
by fax not later than 1:00 p.m., Local Time, two Business Days before the date
of such acceptance and purchase. Each such request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or fax to the
Administrative Agent, acting through its Toronto branch, of a written request in
a form approved by the Administrative Agent and signed by such Canadian
Borrowing Subsidiary. Each such telephonic and written request shall specify the
following information:
(i)     the aggregate face amount of the B/As to be accepted and purchased;
(ii)     the date of such acceptance and purchase, which shall be a Business
Day;
(iii)     the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and
(iv)     the location and number of the Canadian Borrowing Subsidiary’s account
to which the proceeds of such B/As are to be disbursed.
Any request for an acceptance and purchase of B/As that shall fail to specify
any of the information required by the preceding provisions of this paragraph
may be rejected by the Administrative Agent if such failure is not corrected
promptly after the Administrative Agent shall give written or telephonic notice
thereof to the applicable Borrower and, if so rejected, will be of no force or
effect. Promptly following receipt of a request in accordance with this
paragraph, the Administrative Agent shall advise each Tranche One Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.
(d)     Each Canadian Borrowing Subsidiary hereby appoints each Tranche One
Lender as its attorney to sign and endorse on its behalf, manually or by
facsimile or mechanical signature, as and when deemed necessary by such Lender,
blank forms of B/As, each Tranche One Lender hereby agreeing that it will not
sign or endorse B/As in excess of those required in connection with B/A Drawings
that have been requested by the Canadian Borrowing Subsidiaries hereunder. It
shall be the responsibility of each Tranche One Lender to maintain an adequate
supply of blank forms of B/As for acceptance under this Agreement. Each Canadian
Borrowing Subsidiary recognizes and agrees that all B/As signed and/or endorsed
on its behalf by any Tranche One Lender in accordance with such Canadian
Borrowing Subsidiary’s written request shall bind such Canadian Borrowing
Subsidiary as fully and effectually as if manually signed and duly issued by
authorized officers of such Canadian Borrowing Subsidiary. Each Tranche One
Lender is hereby authorized to issue such B/As endorsed in blank in such face
amounts as may be determined by such Lender; provided that the aggregate face
amount thereof is equal to the aggregate face amount of B/As required to be
accepted by such Lender in accordance with such Canadian Borrowing Subsidiary’s
written request. No Tranche One Lender shall be liable for any damage, loss or
claim arising by reason of any loss or improper use of any such instrument
unless such




--------------------------------------------------------------------------------

56


loss or improper use results from the bad faith, gross negligence or wilful
misconduct of such Lender. Each Tranche One Lender shall maintain a record with
respect to B/As (i) received by it from the Administrative Agent in blank
hereunder, (ii) voided by it for any reason, (iii) accepted and purchased by it
hereunder and (iv) canceled at their respective maturities. Each Tranche One
Lender further agrees to retain such records in the manner and for the periods
provided in applicable provincial or federal statutes and regulations of Canada
and to provide such records to each Canadian Borrowing Subsidiary upon its
request and at its expense. Upon request by any Canadian Borrowing Subsidiary, a
Lender shall cancel all forms of B/A that have been pre-signed or pre-endorsed
on behalf of such Canadian Borrowing Subsidiary and that are held by such Lender
and are not required to be issued pursuant to this Agreement.
(e)     Drafts of each Canadian Borrowing Subsidiary to be accepted as B/As
hereunder shall be signed as set forth in paragraph (d) above. Notwithstanding
that any Person whose signature appears on any B/A may no longer be an
authorized signatory for any of the Lenders or such Canadian Borrowing
Subsidiary at the date of issuance of such B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed and
properly completed shall be binding on such Canadian Borrowing Subsidiary.
(f)     Upon acceptance of a B/A by a Tranche One Lender, such Lender shall
purchase such B/A from the applicable Canadian Borrowing Subsidiary at the
Discount Rate for such Lender applicable to such B/A accepted by it and provide
to the Administrative Agent the Discount Proceeds for the account of such
Canadian Borrowing Subsidiary as provided in Section 2.07. The acceptance fee
payable by the applicable Canadian Borrowing Subsidiary to a Lender under
Section 2.12 in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph.
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Revolving Borrowing pursuant to
Section 2.08, the net amount that would otherwise be payable to such Borrower by
each Lender pursuant to this paragraph will be applied as provided in Section
2.08(f).
(g)     Each Tranche One Lender may at any time and from time to time hold,
sell, rediscount or otherwise dispose of any or all B/As accepted and purchased
by it (it being understood that no such sale, rediscount or disposition shall
constitute an assignment or participation of any Commitment hereunder).
(h)     Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.
(i)     Subject to applicable law, each Canadian Borrowing Subsidiary waives
presentment for payment and any other defense to payment of any amounts due to a
Tranche One Lender in respect of a B/A accepted and purchased by it pursuant to
this Agreement that might exist solely by reason of such B/A being held, at the
maturity thereof, by such Lender in its own right, and each Canadian Borrowing
Subsidiary agrees not to claim any days of grace if such Lender as holder sues
such Canadian Borrowing Subsidiary




--------------------------------------------------------------------------------

57


on the B/A for payment of the amounts payable by such Canadian Borrowing
Subsidiary thereunder. On the last day of the Contract Period of a B/A, or such
earlier date as may be required pursuant to the provisions of this Agreement,
the applicable Canadian Borrowing Subsidiary shall pay the Lender that has
accepted and purchased such B/A the full face amount of such B/A, and after such
payment such Canadian Borrowing Subsidiary shall have no further liability in
respect of such B/A and such Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A.
(j)     At the option of each Canadian Borrowing Subsidiary and any Lender, B/As
under this Agreement to be accepted by that Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for Securities Limited
pursuant to the Depository Bills and Notes Act (Canada). All depository bills so
issued shall be governed by the provisions of this Section.
(k)     If a Tranche One Lender is not a chartered bank under the Bank Act
(Canada) or if a Tranche One Lender notifies the Administrative Agent in writing
that it is otherwise unable to accept B/As, such Lender will, instead of
accepting and purchasing any B/As, make a Loan (a “B/A Equivalent Loan”) to the
applicable Canadian Borrowing Subsidiary in the amount and for the same term as
each draft which such Lender would otherwise have been required to accept and
purchase hereunder. Each such Lender will provide to the Administrative Agent
the Discount Proceeds of such B/A Equivalent Loan for the account of the
applicable Canadian Borrowing Subsidiary in the same manner as such Lender would
have provided the Discount Proceeds in respect of the draft which such Lender
would otherwise have been required to accept and purchase hereunder. Each such
B/A Equivalent Loan will bear interest at the same rate that would result if
such Lender had accepted (and been paid an acceptance fee) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Lenders and the applicable Canadian Borrowing Subsidiary as
the B/A that such B/A Equivalent Loan replaces). All such interest shall be paid
in advance on the date such B/A Equivalent Loan is made, and will be deducted
from the principal amount of such B/A Equivalent Loan in the same manner in
which the Discount Proceeds of a B/A would be deducted from the face amount of
the B/A. Subject to the repayment requirements of this Agreement, on the last
day of the relevant Contract Period for such B/A Equivalent Loan, the applicable
Canadian Borrowing Subsidiary shall be entitled to convert each such B/A
Equivalent Loan into another type of Loan, or to roll over each such B/A
Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Agreement.
(l)     For greater certainty, all provisions of this Agreement that are
applicable to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent
Loans.
SECTION 2.07.     Funding of Borrowings and B/A Drawings. (a) Each Lender shall
make each Loan to be made by it hereunder and disburse the Discount Proceeds
(net of applicable acceptance fees) of each B/A to be accepted and purchased by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds in the applicable




--------------------------------------------------------------------------------

58


currency by 2:00 p.m., Local Time (or, in the case of an ABR Borrowing for which
notice is provided on the proposed date of borrowing, not later than the later
of 2:00 p.m., Local Time, and two hours after receipt of such notice), to the
account of the Administrative Agent most recently designated by the
Administrative Agent for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loan proceeds or Discount Proceeds available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to the Applicable Funding Account of such Borrower; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
(x) the rate reasonably determined by the Administrative Agent to be the cost to
it of funding such amount and (y) a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to the subject Loan or
the applicable Discount Rate and pro-rated acceptance fee, as the case may be.
If such Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.08.     Interest Elections. (a) Each Revolving Borrowing initially
shall be of the permitted Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Each B/A Drawing shall have a Contract Period as specified in the applicable
request therefor or as otherwise provided in Section 2.06. Thereafter, the
applicable Borrower may elect to convert such Borrowing or B/A Drawing to a
Borrowing of a different Type or, in the case of a Borrowing in Canadian
Dollars, a B/A Drawing, or to continue such Borrowing or B/A Drawing and, in the
case of a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR Borrowing, may




--------------------------------------------------------------------------------

59


elect Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement, it being understood that
no B/A Drawing may be converted or continued other than at the end of the
Contract Period applicable thereto. A Borrower may elect different options with
respect to different portions of an affected Borrowing or B/A Drawing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing or accepting the B/As comprising such B/A
Drawing, as the case may be, and the Loans or B/As resulting from an election
made with respect to any such portion shall be considered a separate Borrowing
or B/A Drawing. This Section shall not apply to Swingline Borrowings, which may
not be converted or continued.
(b)     To make an election pursuant to this Section, a Borrower shall notify
the Administrative Agent of such election by telephone (i) in the case of an
election that would result in a Borrowing, by the time and date that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type and in the currency resulting from such election
to be made on the effective date of such election and (ii) in the case of an
election that would result in a B/A Drawing or the continuation of a B/A
Drawing, by the time and date that a request would be required under
Section 2.06 if such Borrower were requesting an acceptance and purchase of B/As
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and shall be confirmed promptly by delivery to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
applicable Borrower. Notwithstanding any other provision of this Section, a
Borrower shall not be permitted to (x) change the currency of any Borrowing or
B/A Drawing, (y) elect an Interest Period for LIBOR Loans, CDOR Loans or EURIBOR
Loans that does not comply with Section 2.02(d) or any Contract Period for a B/A
Drawing that does not comply with Section 2.06 or (z) convert any Borrowing or
B/A Drawing to a Borrowing or B/A Drawing not available to such Borrower under
the Class of Commitments pursuant to which such Borrowing or B/A Drawing was
made.
(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     in the case of an election resulting in a Borrowing, the currency and
Type of the resulting Borrowing; and




--------------------------------------------------------------------------------

60


(iv)     in the case of an election resulting in a Borrowing, if the resulting
Borrowing is to be a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”, and in the case of an election resulting in a B/A Drawing,
the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period”.
If any such Interest Election Request requests a LIBOR, CDOR or EURIBOR
Borrowing or a B/A Drawing but does not specify an Interest Period or a Contract
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration or a Contract Period of 30 days’ duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing or B/A Drawing.
(e)     If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, a CDOR Borrowing, a EURIBOR Borrowing
or a B/A Drawing prior to the end of the Interest Period or Contract Period
applicable thereto, then, unless such Borrowing or B/A Drawing is repaid as
provided herein, at the end of such Interest Period or Contract Period, (i) in
the case of a LIBOR Borrowing made to the Company, a US Borrowing Subsidiary or
a Canadian Borrowing Subsidiary and denominated in US Dollars, such Borrowing
shall be converted to an ABR Borrowing, (ii) in the case of a CDOR Borrowing or
a B/A Drawing denominated in Canadian Dollars, such Borrowing or B/A Drawing
shall be converted to a Canadian Prime Rate Borrowing and (iii) in the case of
any other LIBOR Borrowing or a EURIBOR Borrowing, such Borrowing shall become
due and payable on the last day of such Interest Period.
(f)     Upon the conversion of any Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to a Borrower by each Lender
pursuant to Section 2.06(f) in respect of such new B/A Drawing shall be applied
against the principal of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender under Section 2.06(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and such Borrower shall pay to such Lender an amount
equal to the difference between the principal amount of such Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.
(g)     Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing denominated in US Dollars to
the Company, a US Subsidiary or a Canadian Subsidiary may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
denominated in US Dollars to the Company, a US Subsidiary




--------------------------------------------------------------------------------

61


or a Canadian Subsidiary shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.
SECTION 2.09.     Termination, Reduction, Increase and Redesignation of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
(b)     The Company may at any time terminate, or from time to time reduce, the
Commitments (ratably as between the Tranches); provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum, in each case for
Borrowings denominated in US Dollars and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to such termination or reduction
and to any concurrent payment or prepayment of Loans, B/As or LC Disbursements,
the aggregate amount of Revolving Credit Exposures under either Tranche would
exceed the aggregate amount of Commitments of such Tranche.
(c)     The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Tranche under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments of any Tranche may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked or extended by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Tranche shall be permanent. Each reduction of the Commitments
of any Tranche shall be made ratably among the applicable Lenders in accordance
with their Commitments of such Tranche.
(d)     The Company may at any time and from time to time, by written agreement
executed by the Company and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, and delivered to the Administrative
Agent (which shall promptly deliver a copy to the applicable Lenders) cause new
Tranche One Commitments or Tranche Two Commitments to be extended by the
Increasing Lenders (or cause the existing Tranche One Commitments or Tranche Two
Commitments of the Increasing Lenders to be increased, as the case may be) in an
amount for each Increasing Lender (which shall not be less than $5,000,000) set
forth in such agreement; provided that (i) the new Commitments and increases in
existing Commitments pursuant to this paragraph shall not be greater than
US$350,000,000 in the aggregate since the Restatement Effective Date and shall
not be less than US$5,000,000 (or any portion of such US$350,000,000 aggregate
amount remaining unused) for any such increase, (ii) each Increasing Lender
shall be subject to the approval of the Administrative Agent (if such Increasing
Lender is not already a Lender hereunder), each Issuing Bank and each Swingline
Lender that has agreed to make Swingline Loans of




--------------------------------------------------------------------------------

62


the applicable Tranche (in each case, which approval shall not be unreasonably
withheld or delayed) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
satisfactory to the Administrative Agent and the Company (an “Accession
Agreement”). New Commitments and increases in Commitments shall become effective
on the date specified in the applicable agreement delivered pursuant to this
paragraph. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, such Increasing Lender shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) pursuant to this paragraph shall become
effective unless (x) the Administrative Agent shall have received documents
consistent with those delivered under Sections 4.01(b) and 4.01(c), giving
effect to such increase and (y) on the effective date of such increase, the
conditions set forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with
all references in such paragraphs to a Borrowing being deemed to be references
to such increase) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company. Any decision by a Lender to become an Increasing Lender under this
paragraph shall be in its sole and absolute discretion, and a Lender that does
not execute the notice referred to in the first sentence of this paragraph shall
not be an Increasing Lender.
(e)     On the effective date (the “Increase Effective Date”) of any increase in
the Commitments of any Tranche pursuant to paragraph (d) above (a “Commitment
Increase”), (i) the aggregate principal amount of the Revolving Borrowings of
such Tranche outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Increasing Lender that shall have had a Commitment under such Tranche
prior to the Commitment Increase shall pay to the Administrative Agent in same
day funds (in the applicable currencies), an amount equal to the difference
between (A) the product of (1) such Lender’s applicable Tranche Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing (as hereinafter defined) and (B) the
product of (1) such Lender’s applicable Tranche Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Initial Borrowing, (iii) each Increasing Lender that shall not have had a
Commitment under such Tranche prior to the Commitment Increase shall pay to the
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the product of (1) such Increasing Lender’s applicable Tranche
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of each Subsequent Borrowing, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender (in the
applicable currencies) the portion of such funds that is equal to the difference
between (A) the product of (1) such Lender’s applicable Tranche Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(2) the amount of each Initial Borrowing and (B) the product of (1) such
Lender’s applicable Tranche Percentage (calculated after giving effect to the
Commitment Increase) multiplied by (2) the




--------------------------------------------------------------------------------

63


amount of each Subsequent Borrowing, (v) after the effectiveness of the
Commitment Increase, the applicable Borrower shall be deemed to have made new
Borrowings (the “Subsequent Borrowings”) in amounts (in the currencies of the
Initial Borrowings) equal to the amounts of the Initial Borrowings and of the
Types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (vi) each Lender shall
be deemed to hold its applicable Tranche Percentage of each Subsequent Borrowing
(calculated after giving effect to the Commitment Increase) and (vii) the
Borrower shall pay each Lender any and all accrued but unpaid interest on its
Loans comprising the Initial Borrowings. The deemed payments made pursuant to
clause (i) above shall be subject to compensation by the applicable Borrower
pursuant to the provisions of Section 2.16 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto. On the
Increase Effective Date of any increase in the Tranche One Commitments pursuant
to paragraph (d) above, the applicable Borrowers and Lenders shall take such
actions (including making and receiving payments), if any, as the Administrative
Agent shall specify in order that the extensions of credit represented by any
outstanding B/As may be held by the Tranche One Lenders ratably in proportion to
their Tranche One Commitments; provided that if the Administrative Agent does
not specify any such actions, such outstanding B/As will continue outstanding
for the duration of the applicable Contract Periods and the applicable
Borrowers’ reimbursement obligations under Section 2.06(i) will continue to be
owed to the Lenders that accepted and purchased such B/As.
(f)     Any Tranche Two Lender may at any time and from time to time, upon five
Business Days’ written notice to the Administrative Agent (which shall promptly
deliver a copy of such notice to each other Lender) and the Company, and with
the consent of the Company, cause the entire amount of such Lender’s Tranche Two
Commitment to be redesignated as a Tranche One Commitment; provided that (i) at
the time of any such redesignation, to the extent there are any outstanding
Loans, the parties hereto shall implement arrangements satisfactory to the
Company and the Administrative Agent to ensure that the Lenders of each Tranche
will, after giving effect to such redesignation (or by such later time as the
Administrative Agent may agree), hold the Loans comprising each Borrowing under
such Tranche ratably in accordance with their respective Commitments and
(ii) such redesignation will not result in the Aggregate Tranche One Revolving
Credit Exposure exceeding the aggregate Tranche One Commitments or the Aggregate
Tranche Two Revolving Credit Exposure exceeding the aggregate Tranche Two
Commitments.
SECTION 2.10.     Repayment of Loans and B/As; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each applicable Lender the then unpaid principal amount of
each Revolving Loan of such Borrower on the Maturity Date and the face amount of
each B/A, if any, accepted by such Lender as provided in Section 2.06 and
(ii) to each Swingline Lender the then unpaid principal amount of each Swingline
Loan made by such Swingline Lender on the earlier of the Maturity Date and the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing denominated in Sterling or Euro is made to a Borrower
that shall have borrowed Swingline Loans, such Borrower shall




--------------------------------------------------------------------------------

64


repay all its outstanding Swingline Loans denominated in such currency. Each
Borrower will pay the principal amount of each Loan or B/A made to or drawn by
such Borrower and the accrued interest on such Loan in the currency of such Loan
or B/A.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted and purchased by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made and B/A accepted and purchased
hereunder, the Class and Type of each such Loan and, in the case of any LIBOR,
CDOR or EURIBOR Loan, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders or any of them
and each Lender’s share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)     Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note. In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form reasonably acceptable to the Administrative
Agent. Thereafter, the Revolving Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns).
SECTION 2.11.     Prepayment of Loans and B/As. (a) Any Borrower shall have the
right at any time and from time to time to prepay any Borrowing or B/A Drawing
of such Borrower, in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section.
(b)     If the aggregate Revolving Credit Exposures under any Tranche shall
exceed the aggregate Commitments under such Tranche, then (i) on the last day of
any Interest Period for any LIBOR Borrowing, CDOR Borrowing or EURIBOR
Borrowing, and the last day of any Contract Period for any B/A Drawing under
such Tranche and (ii) on each other date on which any ABR Revolving Borrowing,
Canadian Prime Rate Borrowing or Swingline Loan shall be outstanding under such
Tranche, the applicable Borrowers shall prepay Loans under such Tranche in an
aggregate amount equal to the lesser of (A) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of




--------------------------------------------------------------------------------

65


Loans or payment of B/As on such day) and (B) the amount of the applicable
Revolving Borrowings, B/A Drawings or Swingline Loans referred to in clause (i)
or (ii), as applicable. If the aggregate amount of the Revolving Credit
Exposures under any Tranche on the last day of any month (or on any other date
specified by Lenders representing more than 50% of the Commitments under such
Tranche) shall exceed 105% of the aggregate Commitments under such Tranche, then
the applicable Borrowers shall, not later than the next Business Day, prepay one
or more Borrowings under such Tranche in an aggregate principal amount
sufficient to eliminate such excess.
(c)     Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)     The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the applicable Swingline Lender) of
any prepayment of a Borrowing hereunder by email (in .pdf format) or fax of a
notice signed by a Financial Officer on behalf of the applicable Borrower (i) in
the case of a LIBOR Borrowing denominated in US Dollars, not later than
1:00 p.m., Local Time, three Business Days before the date of such prepayment
(or, in the case of a prepayment under paragraph (b) above, as soon thereafter
as practicable), (ii) in the case of a CDOR Borrowing denominated in Canadian
Dollars, a LIBOR Borrowing denominated in Sterling or an Alternative Currency, a
EURIBOR Borrowing or a B/A Drawing, not later than 1:00 p.m., Local Time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable), (iii)
in the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, on the
date of such prepayment and (iv) in the case of a Canadian Prime Rate Borrowing,
not later than 1:00 p.m., Local Time, on the date of such prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked or extended if
such notice of termination is revoked or extended in accordance with
Section 2.09(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing or B/A Drawing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type and in the same currency as provided in Section 2.02 or a drawing of
B/As as provided in Section 2.06. Each prepayment of a Borrowing or a B/A
Drawing shall be applied ratably to the Loans or B/As included in the prepaid
Borrowing or B/A Drawing.
SECTION 2.12.     Fees. (a) The Company agrees to pay to the Administrative
Agent, in US Dollars, for the account of each Lender, a facility fee, which
shall accrue at the Applicable Rate on the daily amount of each Commitment of
such Lender, whether used or unused, during the period from and including the
Restatement Effective Date to but excluding the date on which such Commitment
terminates; provided that, if any




--------------------------------------------------------------------------------

66


Lender continues to have any Revolving Credit Exposure under any Tranche after
its Commitment under such Tranche terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure under such Tranche from and including the date on which such Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure under such Tranche. Accrued facility fees shall be
payable in arrears on the first day of January, April, July and October of each
year, commencing on the first such date to occur after the Restatement Effective
Date and, with respect to the Commitments of any Tranche, on the date on which
the Commitments of such Tranche shall terminate; provided that any facility fees
accruing on the Revolving Credit Exposure under any Tranche after the date on
which the Commitments under such Tranche terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)     The Company agrees to pay (i) to the Administrative Agent, in US Dollars
for the account of each Tranche One Lender or each Tranche Two Lender, as
applicable, a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to LIBOR Revolving Loans, on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank a fronting fee, which shall accrue at a rate per annum
separately agreed upon between the Company and the applicable Issuing Bank on
the portion of the daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any such LC
Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued or becoming
payable in respect of Letters of Credit through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)     Each Canadian Borrowing Subsidiary agrees to pay to the Administrative
Agent, for the account of each Tranche One Lender, on each date on which B/As
drawn by such Canadian Borrowing Subsidiary are accepted and purchased
hereunder, in Canadian Dollars, an acceptance fee computed by multiplying the
aggregate face amount




--------------------------------------------------------------------------------

67


of the B/As accepted by such Lender on such date by the product of (i) the
Applicable Rate (being the applicable “B/A Stamping Fee” set forth in the
definition of such term) on such date and (ii) a fraction, the numerator of
which is the number of days in the Contract Period applicable to such B/As and
the denominator of which is 365.
(d)     The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(e)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or to the Issuing Banks
(in the case of fees payable to them) for distribution (i) in the case of
facility fees, to the Lenders and (ii) in the case of the participation fees, to
the Tranche One Lenders or Tranche Two Lenders, as applicable, and (iii) in the
case of acceptance fees, to the Tranche One Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)     The Revolving Loans comprising each LIBOR Revolving Borrowing shall bear
interest at (i) in the case of a Borrowing denominated in US Dollars, the
Adjusted LIBO Rate and (ii) in the case of a Borrowing denominated in a currency
other than US Dollars, the LIBO Rate, in each case for the Interest Period in
effect for such Borrowing, plus the Applicable Rate.
(c)     The Revolving Loans comprising each CDOR Revolving Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(d)     The Revolving Loans comprising each EURIBOR Revolving Borrowing shall
bear interest at the EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(e)     The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.
(f)     The Swingline Loans denominated in Sterling shall bear interest at the
Sterling Overnight Rate plus the Applicable Rate.
(g)     The Swingline Loans denominated in Euro shall bear interest at the Euro
Overnight Rate plus the Applicable Rate.
(h)     Notwithstanding the foregoing, if any principal of or interest on any
Loan, B/A or LC Disbursement, any fee or any other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum




--------------------------------------------------------------------------------

68


equal to (i) in the case of overdue principal of any Loan, B/A or LC
Disbursement, 2% plus the interest rate or discount rate otherwise applicable to
such Loan, B/A or LC Disbursement as provided in the preceding paragraphs of
this Section or in Section 2.05 or 2.06 or (ii) in the case of any other amount,
2% plus the rate applicable to ABR Loans made to the Company as provided in
paragraph (a) of this Section.
(i)     Accrued interest on each Loan under any Tranche shall be payable in
arrears on each Interest Payment Date for such Loan and upon the termination of
the Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (h) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan, a Canadian Prime Rate Revolving Loan or a Swingline Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Revolving Loan, CDOR
Revolving Loan or EURIBOR Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.
(j)     All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling, (ii)
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate and (iii) interest on CDOR
Borrowings, Canadian Prime Rate Borrowings and acceptance fees shall each be
computed on the basis of a year of 365 days (or, in the case of ABR Borrowings,
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Adjusted LIBO Rate, CDOR Rate, EURIBO Rate, Alternate Base Rate or
Canadian Prime Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR
Borrowing in any currency:
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate or
the EURIBO Rate, as the case may be, for such currency or in respect of a Loan
in such currency for such Interest Period; or
(b)     the Administrative Agent is advised by a majority in interest of the
Lenders that would make Loans as part of such Borrowing that the Adjusted LIBO
Rate, the LIBO Rate, the CDOR Rate or the EURIBO Rate, as the case may be, for
such currency or in respect of a Loan in such currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;




--------------------------------------------------------------------------------

69


then the Administrative Agent shall give notice thereof (which may be by
telephone) to the applicable Borrower and the applicable Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or the continuation of
any Revolving Borrowing as, an affected LIBOR Borrowing, CDOR Borrowing or
EURIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing that is requested to be
continued shall (A) if denominated in US Dollars, be continued as an ABR
Borrowing, or (B) otherwise, be repaid on the last day of the then current
Interest Period applicable thereto and (iii) any Borrowing Request for an
affected LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing shall (A) if
denominated in US Dollars, be deemed a request for an ABR Borrowing, or (B)
otherwise, be ineffective.
SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
(ii)     impose on any Lender, any Issuing Bank or the London, European or
Canadian interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans, CDOR Loans or EURIBOR Loans made by or any acceptance
and purchase of B/As by such Lender or the funding of such Loans or any Letter
of Credit or participations therein; or
(iii)     subject any Credit Party to any Taxes on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than Other Connection
Taxes imposed on gross or net income, profits or revenue (including value-added
or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing, converting to or
maintaining any Loan or accepting and purchasing any B/As (or of maintaining its
obligation to make any such Loan or to accept and purchase any such B/As) or to
increase the cost to such Lender, Issuing Bank or such other Credit Party of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or such
other Credit Party hereunder (whether of principal, interest or otherwise), then
the Company will pay to such Lender, Issuing Bank or such other Credit Party, as
the case may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or other Credit Party, as the case may be, for such
additional costs incurred or reduction suffered.




--------------------------------------------------------------------------------

70


(b)     If any Lender or Issuing Bank determines in good faith that any Change
in Law affecting such Lender or Issuing Bank or any lending office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or B/As accepted and purchased by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Company will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, and the manner in which such amount or amounts have
been calculated, as specified in paragraph (a) or (b) of this Section, shall be
delivered to the Company and shall be conclusive and binding upon all parties
hereto absent manifest error. The Company shall pay such Lender or Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)     Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180‑day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e)     The foregoing provisions of this Section shall not apply to Taxes
imposed on or with respect to payments made by the Borrowers hereunder or Other
Taxes, which Taxes shall be governed in each case solely by Section 2.17.
SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, any CDOR Loan or any EURIBOR Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any LIBOR Loan, any CDOR Loan or any
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBOR Loan,
any CDOR Loan or any




--------------------------------------------------------------------------------

71


EURIBOR Loan or to make any B/A Drawing on the date specified in any notice
delivered pursuant hereto (regardless of whether any such notice may be revoked
or extended under Section 2.11(d) and is revoked or extended in accordance
therewith) or (d) the assignment of any LIBOR Loan, any CDOR Loan or any EURIBOR
Loan or the right to receive payment in respect of a B/A other than on the last
day of the Interest Period or Contract Period applicable thereto as a result of
a request by the applicable Borrower pursuant to Section 2.19 or the CAM
Exchange, then, in any such event, the applicable Borrower shall compensate each
Lender for the loss, cost and expense (but not for any lost profit) attributable
to such event. Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of
(i) (A) with respect to a LIBOR Loan, a CDOR Loan or a EURIBOR Loan, the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate, the CDOR Rate or the EURIBO
Rate, as the case may be, that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan) or
(B) with respect to a B/A, (x) in the case of an event described in clause (c)
above, the face amount of such B/A minus the Discount Proceeds of such B/A and
(y) in the case of an event described in clause (d) above, the face amount of
such B/A minus amounts received as a result of such assignment over (ii) the
amount of interest that would accrue on such principal amount or the Discount
Proceeds applicable to such B/A for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the London, European or Canadian interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof. Any payments by the applicable Borrowers in
respect of B/As under this Section shall be made without duplication of any
payment made by any Canadian Borrowing Subsidiary under Section 2.06(i).
SECTION 2.17.     Taxes. (a) Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct or withhold any Tax from any such payment, then (i) if such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions and withholdings
have been made (including deductions and withholdings applicable to additional
sums payable under this Section) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) such withholding agent shall make such deductions or
withholdings and (iii) such withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.




--------------------------------------------------------------------------------

72


(b)     In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, any Other Taxes.
(c)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)     Each Loan Party shall jointly and severally indemnify each Credit Party,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on or with respect to any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A certificate setting forth the amount of
such payment or liability delivered to the Company by the Administrative Agent
(for its own account, or on behalf of a Lender) or a Lender shall be conclusive
absent manifest error. A copy of such certificate shall also be delivered to the
Administrative Agent.
(e)     Each Lender shall severally indemnify the Administrative Agent for (i)
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so) attributable to such Lender and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.04(f) relating to the maintenance of a Participant Register, in each case
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(f)     (i) Any Lender that, under the law of the jurisdiction in which a
Borrower to which such Lender may be required to make Loans hereunder is
resident or located (or any treaty to which such jurisdiction is a party), is
entitled to an exemption from or a reduction of withholding Tax with respect to
payments made under any Loan Document




--------------------------------------------------------------------------------

73


shall (in the case of a Loan to a Borrower who is not a UK Borrowing Subsidiary)
deliver to the Company (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Company as will permit such payments to be made without withholding or at a
reduced rate of withholding; provided that such Lender shall have first received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation. In the case
of a Loan to a Borrower who is a UK Borrowing Subsidiary, the parties shall
comply with the provisions of Section 2.17(h). In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in this Section 2.17(f), the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(g) below) shall not be required
if in the Lender’s judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Company or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.17(f). Any Lender shall promptly notify the Company at any time it
determines that it is no longer in a position to provide any such previously
delivered documentation to the Company. If any form or certification previously
delivered pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Company and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii)     Without limiting the generality of the foregoing, in the event that a
Borrower to which a Lender may be required to make Loans hereunder is a US
Person:
(A)    if such Lender is a US Person, such Lender shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from US Federal
backup withholding Tax;
(B)    if such Lender is not a US Person, such Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to




--------------------------------------------------------------------------------

74


time thereafter upon the reasonable request of the Company or the Administrative
Agent) whichever of the following is applicable:
(1)     in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable, establishing an exemption from, or a reduction of, US
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)     executed originals of IRS Form W-8ECI;
(3)     in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS
Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable; or
(4)     to the extent a Lender is not the beneficial owner, executed originals
of IRS Form W‑8IMY, accompanied by IRS Form W-8ECI, IRS Form W‑8BEN or IRS Form
W‑8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit D-4 on behalf
of each such direct and indirect partner; and
(C)    if such Lender is not a US Person, to the extent it is legally entitled
to do so, it shall deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US Federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed




--------------------------------------------------------------------------------

75


by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made.
(g)     If a payment made to any Lender under any Loan Document would be subject
to US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company or the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(g), “FATCA” shall include any
amendments made to FATCA after the Restatement Effective Date.
(h)     (i) Each Lender which is a UK Qualifying Lender shall include an
indication to that effect in such Lender’s Administrative Questionnaire, such
indication to include details of which limb of the definition of UK Qualifying
Lender is applicable to it (or otherwise provide such indication to the
Administrative Agent and the Company, for the benefit of each Borrower that is a
UK Subsidiary).
(ii)     Subject to paragraphs (iii) and (iv) below, each UK Borrowing
Subsidiary and any Lender which is not a UK Qualifying Lender and is entitled to
an exemption from or a reduction of withholding Tax on interest under any
applicable double taxation treaty to which the United Kingdom is a party shall,
cooperate in completing any procedural formalities necessary for such Lender to
receive payments under any Loan Document without withholding or deduction on
account of Taxes imposed under the laws of the United Kingdom.
(iii)     Each Lender that is entitled to an exemption from or a reduction of
withholding Tax on interest under any applicable double taxation treaty to which
the United Kingdom is a party, and that holds a passport number under the HMRC
DT Passport Scheme and wishes that scheme to apply to this Agreement and the
other Loan Documents, shall include an indication to that effect by including
the scheme reference number and its jurisdiction of tax residence in such
Lender’s Administrative Questionnaire (or otherwise provide the scheme reference
number to the Administrative Agent and the Company, for the benefit of each UK
Borrowing Subsidiary).
(iv)     Without limiting paragraph (h)(ii) above, where a Lender includes the
indication described in paragraph (h)(iii) above, each UK Borrowing Subsidiary
shall make a Borrower DTTP Filing with respect to each such Lender within
30 days of the date such UK Borrowing Subsidiary becomes a Borrowing




--------------------------------------------------------------------------------

76


Subsidiary (or, in the case of any Lender becoming a Lender hereunder after the
date such UK Borrowing Subsidiary becomes a Borrowing Subsidiary, within 30 days
of the date such Lender becomes a Lender hereunder), and in each case shall
promptly provide such Lender with a copy of that filing; provided that if:
(A)    each UK Borrowing Subsidiary making a payment to such Lender has not made
a Borrower DTTP Filing in respect of such Lender; or
(B)    each UK Borrowing Subsidiary making a payment to such Lender has made a
Borrower DTTP Filing in respect of such Lender but:
(1)     such Borrower DTTP Filing has been rejected by HMRC; or
(2)     HMRC has not given such UK Borrowing Subsidiary authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;
and, in each case, such UK Borrowing Subsidiary has notified such Lender in
writing of the circumstances referred to in clause (1) or (2) above, then such
Lender and such UK Borrowing Subsidiary shall cooperate in completing any
additional procedural formalities necessary for such UK Borrowing Subsidiary to
obtain authorization to make that payment without withholding or deduction for
Taxes imposed under the laws of the United Kingdom.
(v)     If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (h)(iii) above, no UK
Borrowing Subsidiary shall make a Borrower DTTP Filing or file any other form
relating to the HMRC DT Treaty Passport Scheme in respect of such Lender’s
Commitment (or LC Commitment, where such Lender is an Issuing Bank) or its
participation in any Loan unless such Lender otherwise agrees.
(vi)     Each UK Borrowing Subsidiary shall, promptly on making a Borrower DTTP
Filing, deliver a copy of such Borrower DTTP Filing to the Administrative Agent
for delivery to the relevant Lender.
(vii)     Each Lender shall notify the UK Borrowing Subsidiaries and
Administrative Agent if it determines in its sole discretion that it ceases to
be entitled to claim the benefits of an income tax treaty to which the United
Kingdom is a party with respect to payments made by any UK Borrowing Subsidiary
hereunder.
(i)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such




--------------------------------------------------------------------------------

77


refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(i), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Borrower pursuant to this Section 2.17(i) to
the extent such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or other Person.
(j)     Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
(k)     If any Governmental Authority shall determine that the Administrative
Agent did not properly withhold Taxes from amounts paid to or for the account of
any Lender (whether because such recipient failed to deliver or to complete
properly any form or to notify the Administrative Agent of a change in
circumstances that affected its exemption from withholding or for any other
reason), such Lender shall indemnify the Administrative Agent for all amounts
paid, directly or indirectly, by the Administrative Agent as a result of such
determination, including any penalties or interest assessed by such Governmental
Authority, and including Taxes imposed on amounts payable to the Administrative
Agent under this subsection, together with all reasonable costs and expenses
related thereto.
(l)     For purposes of this Section, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA. For purposes of determining
withholding Taxes imposed under FATCA, the Loan Parties and the Administrative
Agent shall treat (and the Lenders and the Issuing Banks hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements or otherwise) prior to the time expressly
required hereunder or under




--------------------------------------------------------------------------------

78


such other Loan Document for such payment or, if no such time is expressly
required, prior to 1:00 p.m., Local Time, on the date when due, in immediately
available funds, without defense, set-off, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Company, except that payments to
be made directly to an Issuing Bank or a Swingline Lender as expressly provided
herein shall be made directly to such parties and payments pursuant to
Sections 2.15, 2.16, 2.17, 2.20 and 11.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan, B/A or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan, B/A or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.
(b)     If at any time insufficient funds are received by the Administrative
Agent from any Borrower (or from the Company as guarantor of the Obligations of
such Borrower pursuant to Article X) and available to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal of the
Loans and B/As and unreimbursed LC Disbursements then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such principal then due to such parties.
(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of its Loans, B/As, participations in LC
Disbursements or Swingline Loans or accrued interest on any of the foregoing
(collectively, “Claims”) resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Claims than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Claims of the other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amounts of
their respective Claims; provided that (i) if any such participations are
purchased and all




--------------------------------------------------------------------------------

79


or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Claims to any Eligible Assignee or participant,
other than to the Company or any Subsidiary or other Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company and each Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Company or such Borrower in the amount
of such participation.
(d)     Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders or Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each applicable Lender or
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of (i) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.07(b), 2.18(d) or 11.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by it for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15 or 2.20, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its affected Loans or other extensions of credit hereunder or
to assign its affected rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15, 2.17 or 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such




--------------------------------------------------------------------------------

80


Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)     If (i) any Lender requests compensation under Section 2.15 or 2.20, (ii)
any Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender is a Defaulting Lender or (iv) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination that under Section
11.02 requires the consent of all the Lenders (or all the affected Lenders or
all the Lenders of the affected Class) and with respect to which the Required
Lenders (or, in circumstances where Section 11.02 does not require the consent
of the Required Lenders, a majority in interest of the Lenders of the affected
Class) shall have granted their consent, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15,
2.17 and 2.20) and obligations under the Loan Documents (or, in the case of any
such assignment and delegation resulting from a failure to provide a consent,
all its interests, rights (other than such existing rights) and obligations
under this Agreement and the other Loan Documents as a Lender of a particular
Class) to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent (and, if a Commitment or LC Exposure or Swingline Exposure
is being assigned, each Issuing Bank or the applicable Swingline Lender, as the
case may be), which consent, in each case, shall not be unreasonably withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and B/As and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (to the extent of such outstanding principal, funded
participations and accrued interest and fees) or the applicable Borrower (in the
case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or 2.20 or payments required to
be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments, (D) such assignment does not
conflict with applicable law and (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.




--------------------------------------------------------------------------------

81


SECTION 2.20.     Foreign Subsidiary Costs. (a) If the cost to any Lender or
Issuing Bank of making, continuing, converting to or maintaining any Loan to, or
accepting and purchasing any B/A (or of maintaining its obligation to make any
such Loan or to accept and purchase any such B/A) of, or participating in,
issuing or maintaining any Letter of Credit or Swingline Loan issued for the
account of or made to, any Borrower is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced) by an amount deemed in good faith by such Lender or Issuing Bank to be
material, by reason of the fact that such Borrower is incorporated in, or
conducts business in, a jurisdiction outside the United States of America, the
United Kingdom, the Republic of Ireland or Canada, such Borrower shall indemnify
such Lender or Issuing Bank for such increased cost or reduction within 15 days
after demand by such Lender or Issuing Bank (with a copy to the Administrative
Agent). A certificate of such Lender or Issuing Bank claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.
(b)     Each Lender and Issuing Bank will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender or Issuing Bank to additional interest or payments pursuant to
paragraph (a) above, but in any event within 45 days after such Lender or
Issuing Bank obtains actual knowledge thereof; provided that (i) if any Lender
or Issuing Bank fails to give such notice within 45 days after it obtains actual
knowledge of such an event, such Lender or Issuing Bank shall, with respect to
compensation payable pursuant to this Section in respect of any costs or
reductions resulting from such event, only be entitled to payment under this
Section for costs or reductions incurred from and after the date 45 days prior
to the date that such Lender or Issuing Bank does give such notice and (ii) each
Lender will designate a different applicable lending office, if, in the judgment
of such Lender, such designation will avoid the need for, or reduce the amount
of, such compensation and will not be otherwise disadvantageous to such Lender.
(c)     Notwithstanding the foregoing, no Lender shall be entitled to
compensation under this Section to the extent the applicable Borrower is a
Borrower at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor was entitled immediately prior to the
assignment to such Lender to receive compensation with respect to such increased
costs or reductions pursuant to this Section.
(d)     The foregoing provisions of this Section shall not apply to Taxes
imposed on or with respect to payments made by the Borrowers hereunder or Other
Taxes, which Taxes shall be governed in each case solely by Section 2.17.
SECTION 2.21.     Designation of Borrowing Subsidiaries. The Company may at any
time and from time to time designate any US Subsidiary, UK Subsidiary, Irish
Subsidiary or Canadian Subsidiary or, with the prior written consent of each
Lender and Issuing Bank, any other Subsidiary, as a Borrower, in each case by
delivery to the Administrative Agent of a Borrower Joinder Agreement executed by
such Subsidiary




--------------------------------------------------------------------------------

82


and by the Company, and upon such delivery and the satisfaction of the other
conditions set forth in Section 4.03, such Subsidiary shall for all purposes of
this Agreement be a Borrower and a party to this Agreement. Any Borrowing
Subsidiary shall continue to be a Borrowing Subsidiary until the Company shall
have executed and delivered to the Administrative Agent a Borrower Termination
Agreement with respect to such Subsidiary, whereupon such Subsidiary shall cease
to be a Borrowing Subsidiary hereunder. Notwithstanding the foregoing, (a) no
Borrower Joinder Agreement shall become effective as to any Subsidiary if,
within a period of time after the delivery of the applicable Borrower Joinder
Agreement to be reasonably determined by the Administrative Agent, any Lender or
Issuing Bank shall have advised the Administrative Agent in writing that it
shall be unlawful for such Subsidiary to become a Borrower hereunder or, in the
case of any Lender or Issuing Bank participating in a Tranche under which such
Subsidiary may borrow or obtain other extensions of credit, it shall be unlawful
for such Lender or Issuing Bank to make Loans or otherwise extend credit to such
Subsidiary as provided herein and (b) no Borrower Termination Agreement will
become effective as to any Borrowing Subsidiary until all Loans made to and B/As
drawn by such Borrowing Subsidiary shall have been repaid, all Letters of Credit
issued for the account of such Borrowing Subsidiary have been drawn in full or
have expired and all amounts payable by such Borrowing Subsidiary in respect of
LC Disbursements, interest and/or fees (and, to the extent notified by the
Administrative Agent, any Lender or any Issuing Bank, any other amounts payable
hereunder by such Borrowing Subsidiary) shall have been paid in full; provided
that such Borrower Termination Agreement shall be effective to terminate the
right of such Borrowing Subsidiary to request or receive further extensions of
credit under this Agreement. As soon as practicable upon receipt of a Borrower
Joinder Agreement, the Administrative Agent shall send a copy thereof to each
Lender and Issuing Bank.
SECTION 2.22.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)     the facility fees shall continue to accrue on the amount of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a) only to the
extent of the Revolving Credit Exposure of such Defaulting Lender (excluding any
portion thereof constituting Swingline Exposure or LC Exposure of such
Defaulting Lender that is subject to reallocation under clause (c)(i) below);
(b)     the Commitments and Revolving Credit Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 11.02, require
the consent of such Defaulting Lender in accordance with the terms hereof;




--------------------------------------------------------------------------------

83


(c)     if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)     all or any part of the Swingline Exposures and LC Exposures of such
Defaulting Lender (other than (A) any portion of such Swingline Exposure (1)
referred to in clause (b) of the definition of the terms Tranche One Swingline
Exposure or Tranche Two Swingline Exposure or (2) with respect to which such
Defaulting Lender shall have funded its participation as contemplated by Section
2.04(c) and (B) any portion of such LC Exposure attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.05(d) and 2.05(e)) shall be
reallocated among the non-Defaulting Tranche One Lenders or non-Defaulting
Tranche Two Lenders, as applicable, in proportion to their respective Tranche
One Percentages or Tranche Two Percentages, as applicable, but only to the
extent that (A) the sum of all non-Defaulting Tranche One Lenders’ Tranche One
Revolving Credit Exposures plus such Defaulting Lender’s Tranche One Swingline
Exposure and Tranche One LC Exposure does not exceed the total of all
non-Defaulting Tranche One Lenders’ Tranche One Commitments and (B) the sum of
all non-Defaulting Tranche Two Lenders’ Tranche Two Revolving Credit Exposures
plus such Defaulting Lender’s Tranche Two Swingline Exposure and Tranche Two LC
Exposure does not exceed the total of all non-Defaulting Tranche Two Lenders’
Tranche Two Commitments; provided that this clause (c)(i) shall not apply if, at
the time the reallocation provided for herein would otherwise have been made, an
Event of Default has occurred and is continuing;
(ii)     if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, within one Business Day following
notice by the Administrative Agent (after giving effect to any partial
reallocation pursuant to clause (i) above), (x) first, prepay the portion of
such Swingline Exposure (other than any portion thereof referred to in the
parenthetical in such clause (i)) that has not been reallocated and (y) second,
cash collateralize for the benefit of the Issuing Banks the Borrowers’
obligations corresponding to the portion of such Defaulting Lender’s LC Exposure
(other than any portion thereof referred to in the parenthetical in such clause
(i)) that has not been reallocated, such cash collateralization to be in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;
(iii)     if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)     if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section




--------------------------------------------------------------------------------

84


2.12(b) shall be adjusted in accordance with the amounts of such LC Exposure
allocated to the non-Defaulting Lenders;
(v)     if all or any portion of such Defaulting Lender’s Swingline Exposure
that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor reduced pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Swingline Lenders or any other Lender
hereunder, all facility fees that otherwise would have been payable under
Section 2.12(a) to such Defaulting Lender with respect to such portion of its
Swingline Exposure shall be payable to the applicable Swingline Lender until and
to the extent that such Swingline Exposure is reallocated and/or reduced to
zero; and
(vi)     if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Lender
hereunder, all facility fees that otherwise would have been payable under
Section 2.12(a) to such Defaulting Lender with respect to such portion of its LC
Exposure, and all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure, shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such portion of
the LC Exposure of such Defaulting Lender attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)     so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan, and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless it is satisfied that
the Defaulting Lender’s Swingline Exposure and LC Exposure will be 100%
reallocated to the non-Defaulting Lenders and/or cash collateralized as provided
above, and participating interests in any newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders of the applicable Tranche in a manner consistent with Section 2.22(c)(i)
(and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a parent entity of
any Lender shall occur following the Restatement Effective Date and for so long
as such event shall continue or (ii) a Swingline Lender or an Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, such Swingline Lender shall not be required to fund any Swingline Loan
and such Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless such Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender,
reasonably satisfactory to such Swingline Lender or such Issuing Bank, as the
case may be, to eliminate any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, each Swingline Lender
and each Issuing Bank shall agree that a Defaulting Lender has adequately
remedied




--------------------------------------------------------------------------------

85


all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitments and on such date such Lender
shall purchase at par such of the Tranche One Loans and/or Tranche Two Loans of
the other Lenders, and such funded participations in Swingline Loans and LC
Disbursements, as the Administrative Agent shall determine to be necessary in
order for the Lenders to hold such Loans and funded participations in accordance
with their applicable Tranche Percentages.
ARTICLE III

Representations and Warranties
The Company represents and warrants, and each Borrower represents and warrants
as to itself and its subsidiaries, to the Lenders that:
SECTION 3.01.     Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business and is in good standing in every
jurisdiction where such qualification is required.
SECTION 3.02.     Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate, partnership or
other applicable powers and have been duly authorized by all necessary
corporate, partnership and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts; Margin Stock. (a) The
Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, (ii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon any Loan Party or
its assets, or give rise to a right thereunder to require any payment to be made
by any Loan Party, and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party (other than Liens created hereunder).
(b)     Neither the Company nor any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the




--------------------------------------------------------------------------------

86


purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). No part of the proceeds of any Loan or B/A will be used, whether
directly or indirectly, for any purpose that would entail a violation of such
Regulation U. Following the application of the proceeds of each Loan or B/A, not
more than 25% of the value of the assets (either of the Company only or of the
Company and its Subsidiaries on a consolidated basis) subject to the
restrictions of Section 6.02 or 6.04 will be margin stock (within the meaning of
Regulation U).
SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders’ equity and cash flows (i) as of and for
the fiscal year ended September 30, 2015, audited and reported on by Ernst &
Young LLP, independent registered public accounting firm, and (ii) as of and for
the fiscal quarters and the portions of the fiscal year ended December 31, 2015
and March 31 and June 30, 2016, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
(b)     Since September 30, 2015, there has been no material adverse change in
the business, assets, operations, prospects or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole.
SECTION 3.05.     Properties. (a) The Company and each of the Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)     Each of the Company and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.     Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority (including the United States Food and Drug Administration and the
corresponding Governmental Authorities in Canada, the United Kingdom and the
Republic of Ireland) pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of the Subsidiaries (i) as to
which there is a reasonable likelihood of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.




--------------------------------------------------------------------------------

87


(b)     Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07.     Compliance with Laws and Agreements. Each of the Company and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08.     Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 3.09.     Taxes. Each of the Company and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any excess of the accumulated benefits
under one or more Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) over the fair market value of the
assets of such Plan or Plans is in an amount that could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
SECTION 3.11.     Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements




--------------------------------------------------------------------------------

88


therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
SECTION 3.12.     Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. As of the
Restatement Effective Date, all premiums in respect of such insurance have been
paid to the extent due
SECTION 3.13.     Labor Matters. As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns against the Company or any Subsidiary pending
or, to the knowledge of the Company, threatened. The hours worked by and
payments made to employees of the Company and the Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from the Company or any Subsidiary, or for which any claim may be
made against the Company or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.
SECTION 3.14.     Anti-Corruption Laws and Sanctions. The Company has
implemented and will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions. None of the Company or any Subsidiary or, to the knowledge of the
Company, any director, officer, employee or agent of the Company or any
Subsidiary, is a Sanctioned Person. No Borrowing will be made, Letter of Credit
obtained or B/A issued (a) for the purpose of funding payments to any officer or
employee of a Governmental Authority, or any Person controlled by a Governmental
Authority, or any political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in violation of
applicable Anti-Corruption Laws or (b) for the purpose of financing the
activities or transactions of or with any Sanctioned Person or in any Sanctioned
Country, in each case, to the extent it would result in a violation of any
applicable law by any party hereto.
ARTICLE IV

Conditions
SECTION 4.01.     [Reserved]
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing or to accept and purchase B/As on the




--------------------------------------------------------------------------------

89


occasion of any B/A Drawing, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a)     With the exception of the representations and warranties set forth in
Sections 3.04(b) and 3.06(a), which must be true and correct in all material
respects only on the Restatement Effective Date or the applicable Increase
Effective Date, the representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (except
in the case of those representations and warranties already qualified by
materiality, which shall be true and complete in all respects) on and as of the
date of such Borrowing or B/A Drawing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.
(b)     At the time of and immediately after giving effect to such Borrowing or
B/A Drawing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of a Loan) or B/A
Drawing and each issuance, amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Company on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
SECTION 4.03.     Effectiveness of Designation of each Additional Borrowing
Subsidiary. The effectiveness of the designation of any Subsidiary as a
Borrowing Subsidiary in accordance with Section 2.21 is subject to the
satisfaction of the following conditions:
(a)     The Administrative Agent (or its counsel) shall have received such
Borrowing Subsidiary’s Borrower Joinder Agreement duly executed by all parties
thereto.
(b)     The Administrative Agent shall have received such documents (including
such legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization and legality of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrower Joinder Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(c)     The Administrative Agent and the Lenders shall have received all
documentation and other information relating to such Borrower requested by them
for purposes of ensuring compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
ARTICLE V

Affirmative Covenants




--------------------------------------------------------------------------------

90


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:
SECTION 5.01.     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which will make available to each Lender:
(a)     as soon as available, and in any event within 95 days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related audited consolidated statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, in each case setting forth in
comparative form the figures for the previous fiscal year, all reported on by an
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and the consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)     as soon as available, and in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
unaudited consolidated balance sheet and related unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter (other than in the case of the statements of cash flows) and the then
elapsed portion of the fiscal year, in each case setting forth in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)     concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.09 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Company’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)     promptly after the same become publicly available, the Company will
provide to each Lender copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Subsidiary with the
Securities and Exchange




--------------------------------------------------------------------------------

91


Commission or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;
(e)     promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(f)     promptly following any request therefor, such other information
regarding the operations, business affairs, assets and financial condition of
the Company or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably request, it being understood that the Company may require
any Lender receiving such information to confirm in writing its confidentiality
obligations under Section 11.12.
Information required to be delivered pursuant to paragraphs (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information, or the annual or quarterly reports containing
such information, on the Company’s website at http://www.amerisourcebergen.com
or such information, or such reports, shall be available on the Securities and
Exchange Commission’s website at http://www.sec.gov or on an Electronic System.
SECTION 5.02.     Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that is reasonably likely to be adversely determined
and, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
US$100,000,000; and
(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.




--------------------------------------------------------------------------------

92


SECTION 5.03.     Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03 or any disposition
permitted under Section 6.05.
SECTION 5.04.     Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or the
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. The Company will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06.     Books and Records; Inspection and Audit Rights. The Company
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which true and correct in all material respects entries are made
of all dealings and transactions in relation to its business and activities. The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect its properties, to examine and make extracts from its books and
records and to discuss its affairs, finances and condition with its officers and
independent registered public accounting firm, all at such reasonable times and
as often as reasonably requested, subject to such reasonable notice requirements
and other procedures as shall from time to time be agreed upon by the Company
and the Administrative Agent.
SECTION 5.07.     Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.     Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans and B/As will be used only for the purposes set forth in the introductory
statements to this Agreement. No part of the proceeds of any Loan or B/A will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations




--------------------------------------------------------------------------------

93


of the Board, including Regulations U and X. Letters of Credit will be issued
only for general corporate purposes.
(b)     No Borrower will use or permit the use of the proceeds of any Borrowing,
any B/A or any Letter of Credit (i) for the purpose of financing a payment to
any Person in violation of applicable Anti-Corruption Laws, (ii) for the purpose
of financing any activity or transaction of or with any Sanctioned Person or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any applicable Sanctions by any party hereto.
SECTION 5.09.     Senior Debt Status. In the event that the Company or any
Designated Subsidiary shall at any time issue or have outstanding any
Indebtedness that by its terms is subordinated to any other Indebtedness of the
Company or such Subsidiary, the Company shall take, or cause such Subsidiary to
take, all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and, if relevant, as “designated senior indebtedness” in respect
of all such subordinated Indebtedness and are further given all such other
designations as shall be required under the terms of any such subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such subordinated Indebtedness.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:
SECTION 6.01.     Subsidiary Indebtedness. The Company will not permit any
Subsidiary to enter into any inventory securitization transaction or to create,
incur, assume or permit to exist any Indebtedness, other than:
(a)     Indebtedness of a Securitization Entity under the Existing
Securitization or any other Securitization;
(b)     Indebtedness of Subsidiaries under this Agreement;
(c)     Indebtedness of any Domestic Subsidiary owed to the Company or any other
Domestic Subsidiary; provided that such Indebtedness shall not have been




--------------------------------------------------------------------------------

94


transferred or subjected to a Lien in favor of any Person other than the Company
or any Subsidiary;
(d)     Indebtedness of any Foreign Subsidiary to the Company or to any other
Subsidiary;
(e)     Indebtedness of any Domestic Subsidiary that shall have executed and
delivered an irrevocable Guarantee of the Obligations satisfactory in form and
substance to the Administrative Agent (which, in the case of any Subsidiary that
is not an “eligible contract participant” as defined in the Commodity Exchange
Act, will be qualified as required to ensure compliance with the Commodity
Exchange Act and any regulations thereunder);
(f)     Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets acquired, constructed
or improved by the such Subsidiary; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; and any refinancings, refundings, renewals, amendments or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to any premium or other amount paid, and
fees and expenses incurred, in connection with such refinancing; and
(g)     Other Indebtedness not expressly permitted by clauses (a) through (f)
above; provided that at the time of and after giving effect to the incurrence of
any such Indebtedness, (i) the aggregate amount of all outstanding Indebtedness
incurred in reliance on this clause (g) does not exceed 5% of Consolidated
Tangible Assets as of the end of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(ii) the aggregate amount of all outstanding Indebtedness of Domestic
Subsidiaries incurred in reliance on this clause (g) does not exceed 1% of
Consolidated Tangible Assets as of the end of such most recent fiscal quarter.
SECTION 6.02.     Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)     Permitted Encumbrances;
(b)     any Lien on any asset of the Company or any Subsidiary existing on the
Restatement Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;




--------------------------------------------------------------------------------

95


(c)     any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Restatement Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
assets of the Company or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such Liens secure only
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets, including any Capital Lease Obligations or other
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or a decreased weighted average life thereof, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other assets of the Company
or any Subsidiary;
(e)     Liens on accounts receivable and the Proceeds thereof existing or deemed
to exist in connection with any Securitization permitted pursuant to Section
6.01; and
(f)     other Liens securing obligations not greater than US$100,000,000 in the
aggregate outstanding at any time.
SECTION 6.03.     Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary (and (A) if any party to such merger is a Designated
Subsidiary, the surviving entity is a Designated Subsidiary and (B) if any party
to such merger is a Borrower, the surviving entity is a Borrower), (iii) any
acquisition may be accomplished by a merger of one or more Subsidiaries in a
transaction in which the surviving entity is a Subsidiary (and (A) if any party
to such merger is a Designated Subsidiary, the surviving entity is a Designated
Subsidiary and (B) if any party to such merger is a Borrower, the surviving
entity is a Borrower) and (iv) any Subsidiary (other than a Borrower) may
liquidate or dissolve if




--------------------------------------------------------------------------------

96


the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders.
(b)     The Company will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Restatement Effective Date
and businesses reasonably related thereto or to the healthcare industry.
SECTION 6.04.     Asset Sales. The Company will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it (including any such disposition in the
form of any of its Subsidiaries issuing any additional Equity Interest in such
Subsidiary), except:
(a)     sales, transfers and other dispositions of inventory, obsolete or
surplus equipment in the ordinary course of business and dispositions of cash
and Permitted Investments;
(b)     sales, transfers and other dispositions to the Company or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Designated Subsidiary shall be made in compliance with
Section 6.07;
(c)     sales of accounts receivable and the Proceeds thereof under any
Securitization; and
(d)     sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) shall not
exceed, at any time, 20% of the Consolidated Tangible Assets of the Company and
the Subsidiaries, as reflected on a consolidated balance sheet of the Company as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b) most recently
prior to such sale or other disposition (or, prior to the first such delivery,
for which financial statements are referred to in Section 3.04(a)).
SECTION 6.05.     Hedging Agreements. The Company will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for any speculative
purpose.
SECTION 6.06.     Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests




--------------------------------------------------------------------------------

97


and (ii) the Company may pay any cash dividend declared by it not more than 60
days prior to such payment if the payment of such dividend on the date on which
it was declared would have been permitted under this paragraph.
(b)     The Company will not, and will not permit any of the Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, if a
Default shall have occurred and be continuing or would occur as a result of
making such payment and any related incurrence of Indebtedness; provided that
the Company or any Subsidiary may (i) pay Indebtedness created under the Loan
Documents, (ii) make voluntary principal prepayments in respect of Indebtedness
under the February Term Loan Agreement and the November Term Loan Agreement and
(iii) make regularly scheduled interest payments and scheduled or mandatory
principal payments as and when due in respect of any Indebtedness.
SECTION 6.07.     Transactions with Affiliates. The Company will not, and will
not permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of assets to, or purchase, lease or otherwise acquire any
material amount of assets from, or otherwise engage in any other material
transactions with, any Affiliate of the Company or such Subsidiary, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and the Designated Subsidiaries not involving any other
Affiliate, (c) transactions between or among Excluded Subsidiaries not involving
any other Affiliate, (d) transactions between the Company or any Subsidiary and
any Securitization Entity pursuant to any Securitization and (e) any Restricted
Payment permitted by Section 6.06.
SECTION 6.08.     Restrictive Agreements. The Company will not, and will not
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Domestic Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Company or any other Subsidiary or
to Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(a) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or by any agreement, document or instrument relating to
any Securitization or any indenture, agreement or instrument evidencing or
governing Indebtedness, in each case, as in effect on the Restatement Effective
Date or as modified in accordance herewith, or relating to the Existing
Securitization as modified in accordance herewith, (b) the foregoing shall not
apply to restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 6.08 (but shall apply to any amendment or modification
expanding the scope of any such restriction or condition), (c) the foregoing
shall not apply to customary restrictions and conditions contained in agreements




--------------------------------------------------------------------------------

98


relating to the sale of a Subsidiary or assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, and (d) the Company and any
Subsidiary may enter into agreements limiting Guarantees by Subsidiaries,
provided that any such agreements do not prohibit or limit the amount of or
impair the Guarantees issued or required to be issued in connection with this
Agreement.
SECTION 6.09.     Leverage Ratio. The Company will not permit the Leverage Ratio
as of the last day of any fiscal quarter to exceed 3.25 to 1.00; provided that
upon the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$500,000,000 and the written election of the Company
to the Administrative Agent (which shall deliver a copy to the Lenders), the
maximum permitted Leverage Ratio set forth above shall increase to 3.50 to 1.00,
with respect to the last day of the fiscal quarter of the Company during which
such Material Acquisition is consummated and the last day of the first, second
and third full fiscal quarters of the Company ending after the date of the
consummation of such Material Acquisition; provided, however, that the Company
shall not be permitted to make such an election if the Company has theretofore
made such an election unless (a) at least two consecutive full fiscal quarters
of the Company shall have ended since the date of such prior election without an
increase being in effect or (b) the Leverage Ratio as of the last day of at
least two consecutive full fiscal quarters of the Company ended since the date
of such prior election did not exceed 3.25 to 1.00.
SECTION 6.10.     Fiscal Quarters. The Company will not change, and will not
permit any Subsidiary to change, (a) the fiscal year end of the Company or any
Subsidiary to any date other than September 30 (or December 31 with respect to
PharMEDium Healthcare Holdings, Inc. and its Subsidiaries) or (b) the fiscal
quarter ends of the Company or any Subsidiary to any date other than March 31,
June 30, September 30 or December 31.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)     any Borrower shall fail to pay any principal of any Loan or any B/A or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)     any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;




--------------------------------------------------------------------------------

99


(c)     any representation or warranty made or deemed made by or on behalf of
the Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)     the Company or any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.03 (with
respect to the existence of any Borrower) or 5.08 or in Article VI;
(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);
(f)     the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Company or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable, under any
Securitization; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any other Significant Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)     any Borrower or any other Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(iv)), reorganization or other relief
under any Federal, state




--------------------------------------------------------------------------------

100


or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any other Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)     any Borrower or any other Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 which is not paid or fully covered by insurance shall
be rendered against any Borrower, any other Significant Subsidiary, any
Designated Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower, any other
Significant Subsidiary or any Designated Subsidiary to enforce any such
judgment;
(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers, the
Significant Subsidiaries and the Designated Subsidiaries in an aggregate amount
exceeding US$100,000,000;
(m)     any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, binding and enforceable
obligation of the Company or the applicable Loan Party; or
(n)     a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans and all payment obligations of the Borrowers in respect
of B/As then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
all payment obligations of the Borrowers in respect of B/As so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall




--------------------------------------------------------------------------------

101


immediately and automatically terminate and the principal of the Loans and all
payment obligations of the Borrowers in respect of B/As then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall immediately and automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.
ARTICLE VIII

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder and under
the other Loan Documents shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the




--------------------------------------------------------------------------------

102


Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Company, any
Subsidiary or any other Affiliate of any of the foregoing that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or wilful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and non-appealable judgment). The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “Notice of Default”) is given to the Administrative Agent
by the Company, a Lender or an Issuing Bank, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. In determining compliance with any condition hereunder to
the making of a Loan or B/A, or the issuance, amendment, renewal or extension of
a Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank sufficiently in advance to the making of such Loan or B/A or the
issuance, amendment, renewal or extension of such Letter of Credit.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Credit
Exposure or the component amounts thereof or of any determination made by it
under Section 1.05.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The




--------------------------------------------------------------------------------

103


Administrative Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties,
including through its Toronto or London branches as applicable. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders (in the case of a resignation by the
Administrative Agent) shall have the right to appoint a successor, subject
(except during the existence of an Event of Default) to the approval of the
Company. If no successor Administrative Agent shall have been so appointed and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank, that is reasonably acceptable
to the Company. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the removed Administrative
Agent. The fees payable by the Company to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After an Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 11.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in




--------------------------------------------------------------------------------

104


respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim
under Sections 2.12, 2.13, 2.15, 2.16, 2.17, 2.20 and 11.03) allowed in such
judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 11.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or Issuing Bank, or to
vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.




--------------------------------------------------------------------------------

105


Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Restatement
Effective Date.
Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Company's right to approve a successor Administrative Agent as set forth
above, none of the Company or any other Loan Party shall have any rights as a
third-party beneficiary of any such provisions.
ARTICLE IX

Collection Allocation Mechanism
On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII, (b) each Lender shall
become obligated to fund, within one Business Day, all participations in
outstanding Swingline Loans held by it (it being agreed that the CAM Exchange
shall not result in a reallocation of such funding obligations, but only of the
funded participations resulting therefrom) and (c) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each Designated
Obligation. Each Lender, each Person acquiring a participation from any Lender
as contemplated by Section 11.04 and each Borrower hereby consents and agrees to
the CAM Exchange. Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date




--------------------------------------------------------------------------------

106


of payment or distribution to the extent required by the next paragraph), but
giving effect to assignments after the CAM Exchange Date, it being understood
that nothing herein shall be construed to prohibit the assignment of a
proportionate part of all an assigning Lender’s rights and obligations in
respect of a single Class of Commitments or Loans.
In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement of either Tranche by an Issuing Bank that is not reimbursed by the
applicable Borrower, then (a) each Lender of such Tranche shall, in accordance
with Section 2.05(d), promptly purchase from the applicable Issuing Bank a
participation in such LC Disbursement in the amount of such Lender’s Tranche One
Percentage or Tranche Two Percentage, as the case may be, of such LC
Disbursement (without giving effect to the CAM Exchange), (b) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such LC
Disbursement and the purchase of participations therein by the applicable
Lenders, and the Lenders shall automatically and without further act be deemed
to have made reciprocal purchases of interests in the Designated Obligations
such that each Lender shall own an interest equal to such Lender’s CAM
Percentage in each of the Designated Obligations and (c) in the event
distributions shall have been made in accordance with the preceding paragraph,
the Lenders shall make such payments to one another as shall be necessary in
order that the amounts received by them shall be equal to the amounts they would
have received had each LC Disbursement been outstanding immediately prior to the
CAM Exchange. Each such redetermination shall be binding on each of the Lenders
and their successors and assigns and shall be conclusive absent manifest error.
ARTICLE X

Guarantee
In order to induce the Lenders and the Issuing Banks to extend credit hereunder,
the Company hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations. The Company further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower or other obligor of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise, (b) any
extension or renewal of any of the Obligations, (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement, (d) any default,
failure or delay,




--------------------------------------------------------------------------------

107


wilful or otherwise, in the performance of any of the Obligations, (e) any
decree or order, or any law or regulation of any jurisdiction or event affecting
any term of an Obligation or (f) any other act, omission or delay to do any
other act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation or any other circumstance that might constitute a defense of the
Company or any other Borrower or obligor, and any defense arising from the
foregoing is hereby waived.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Obligations), and any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise (other
than for the indefeasible payment in full of all the Obligations) is hereby
waived.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or other obligor or otherwise.
In furtherance of the foregoing, and not in limitation of any other right, the
Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower or other
obligor to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent or Lender in cash an amount equal to the
unpaid principal amount of such Obligation then due, together with accrued and
unpaid interest thereon. The Company further agrees that if payment in respect
of any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, not consistent with the protection




--------------------------------------------------------------------------------

108


of its rights or interests, then, at the election of the Administrative Agent,
the Company shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and each Lender against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower or other obligor arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower or other obligor to the Administrative Agent,
the Issuing Bank and the Lenders.
ARTICLE XI

Miscellaneous
SECTION 11.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(i)     if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook,
PA 19087, Attention of J.F. Quinn (Fax No. (610) 727-3639), with a copy to the
Company, Attention of General Counsel;
(ii)     if to any Borrower (other than the Company), to it in care of the
Company as provided in clause (i) above;
(iii)     if to the Administrative Agent or to JPMorgan, in its capacity as a
Swingline Lender or an Issuing Bank, as follows: (a) if such notice relates to a
Loan or Borrowing denominated in US Dollars, or does not relate to any
particular Loan, Borrowing or Letter of Credit, to JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, NCC5, 2nd Floor, Newark, DE 19713-2107, Attention
of Dan Lougheed (Phone No.: 302-634-1956, Fax No.: 302-634-4250, Email:
Dan.P.Lougheed@jpmorgan.com) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, Floor 24, New York, NY 10179, Attention of Dawn Lee Lum (Fax
No. (212) 270-3279), (b) if such notice relates to a Loan or Borrowing
denominated in Canadian Dollars, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC5, 2nd Floor, Newark, DE 19713-2107, Attention of Dan
Lougheed (Phone No.: 302-634-1956, Fax No.: 302-634-4250, Email:
Dan.P.Lougheed@jpmorgan.com) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, Floor 24, New York, NY 10179, Attention of Dawn Lee Lum (Fax
No. (212) 270-3279), (c) if such notice relates to a Loan or Borrowing
denominated in Euro, Sterling or a Designated Currency, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention
of Loan &




--------------------------------------------------------------------------------

109


Agency Services (Fax: +44 (0) 207 777 2360) (Email:
loan_and_agency_london@jpmorgan.com) with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York, NY 10179, Attention of Dawn Lee Lum (Fax No. (212)
270-3279) and (d) if such notice relates to a Letter of Credit, to JPMorgan
Chase Bank, N.A., Standby Letter of Credit Department, 10420 Highland Manor
Drive, Floor 4, Tampa, FL 33610, Attention of Letter of Credit Department (Fax
No. (856) 294-5267, with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, Floor 24, New York, NY 10179, United States, Attention of Dawn Lee Lum
(Fax No. (212) 270-3279); and
(iv)     if to any other Issuing Bank, Swingline Lender or Lender, to it at its
address (or fax number) set forth in its Administrative Questionnaire.
(b)     Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by fax shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and notices and
other communications delivered through Electronic Systems to the extent provided
in paragraph (c) below shall be effective as provided in such paragraph.
(c)     Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email) or using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication or using
Electronic Systems. Any notices or other communications to the Administrative
Agent or any Borrower may be delivered or furnished by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited or rescinded by such Person by notice to each other such Person.
(d)     Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(e)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications available to the Lenders and Issuing Banks
by posting the Communications on an Electronic System. Any Electronic System
used by the Administrative Agent is provided “as is” and “as available.” The
Administrative Agent and its Related Parties do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or its Related Parties in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender or Issuing




--------------------------------------------------------------------------------

110


Bank or any other Person for damages of any kind, including direct or indirect,
special, incidental, consequential or punitive damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System.
SECTION 11.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan,
acceptance and purchase of a B/A or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)     Except as provided in Section 2.09(d), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase any Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan, payment obligation in respect of a B/A or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled maturity of any Loan or B/A, or the required date of reimbursement of
any LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.05(c) to permit
any Letter of Credit to expire after the date specified in such Section without
the written consent of each Lender affected thereby, (v) change Section 2.18(b)
or 2.18(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) change any of
the provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination




--------------------------------------------------------------------------------

111


or grant any consent thereunder, without the written consent of each Lender (or
each Lender of such Class, as the case may be), (vii) release the Company from
its Guarantee under Article X, or limit the liability of the Company in respect
of such Guarantee, without the written consent of each Lender or (viii) change
any provision of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments or prepayments due to Lenders with
Commitments or Obligations of any Class differently than those with Commitments
or Obligations of any other Class, without the written consent of Lenders
holding a majority in interest of the Commitments and outstanding Revolving
Loans and B/As of the adversely affected Class; provided further that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or any Swingline Lender without the
prior written consent of the Administrative Agent, such Issuing Bank or such
Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders under one Tranche (but not of Lenders under the
other Tranche) may be effected by an agreement or agreements in writing entered
into by the Company and requisite percentage in interest of the Lenders under
the affected Tranche. Notwithstanding the foregoing, (A) any provision of this
Agreement may be amended by an agreement in writing entered into by the Company,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Banks and the Swingline Lenders)
if (1) by the terms of such agreement the Commitments of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (2) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made and B/A accepted by it and
all other amounts owing to it or accrued for its account under this Agreement,
(B) any amendment of the definition of the term “Applicable Rate” pursuant to
the last sentence of such definition shall require only the written consent of
the Company and the Required Lenders, and (C) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification.
(c)     The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 11.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 11.03.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent, the Arrangers and
their Affiliates, in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or




--------------------------------------------------------------------------------

112


any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent or any Arranger, Issuing Bank or Lender,
including the fees, charges and disbursements of any outside counsel for the
Administrative Agent or such Arranger, Issuing Bank or Lender, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made, the B/As accepted and purchased or the Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, B/As or Letters
of Credit.
(b)     The Company shall indemnify the Administrative Agent, each Arranger,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any outside counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the structuring, arrangement and syndication of the credit
facilities provided for herein, (ii) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (iii) any Loan, B/A or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iv) any Environmental Liability related in any way to the Company or
any of the Subsidiaries or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether initiated by any
Indemnitee, any party hereto or a third party or whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence or wilful misconduct of such Indemnitee or (B) the breach by
such Indemnitee in bad faith of its obligations under the Loan Documents.
(c)     To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Issuing
Bank or Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank or Swingline
Lender, or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as




--------------------------------------------------------------------------------

113


the case may be, was incurred by or asserted against the Administrative Agent
(or such sub-agent), such Issuing Bank or such Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or any Swingline
Lender in connection with such capacity. For purposes of this paragraph, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the aggregate Revolving Credit Exposures (provided that, for purposes of this
definition, the Revolving Credit Exposure of any Lender that is a Swingline
Lender shall be deemed to exclude any amount of its Tranche One Swingline
Exposure in excess of its Tranche One Percentage of all outstanding Tranche One
Swingline Loans and any amount of its Tranche Two Swingline Exposure in excess
of its Tranche Two Percentage of all outstanding Tranche Two Swingline Loans,
and the unused Commitments of such Lender shall be determined without regard to
any such excess amounts) and unused Commitments at the time (or most recently
outstanding and in effect).
(d)     To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan, B/A or Letter of Credit or the use of the proceeds
thereof.
(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 11.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (f) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents, any Issuing
Bank and any Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and




--------------------------------------------------------------------------------

114


obligations under this Agreement (including all or a portion of its Commitments
under any Tranche and the Loans and other amounts at the time owing to it under
any Tranche) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)    the Company; provided that (x) no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and (y) the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
(B)    the Administrative Agent;
(C)    each Issuing Bank; and
(D)    each Swingline Lender that shall have agreed to make Swingline Loans
under the applicable Tranche.
(ii)     Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of any Commitment of the
assigning Lender, the amount of each Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent; provided that (x) no such consent of the Company
shall be required if an Event of Default has occurred and is continuing and
(y) the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five Business Days after having received notice thereof;
(B)    each partial assignment of a Commitment and extensions of credit under a
Tranche shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under such Tranche;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17 and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom




--------------------------------------------------------------------------------

115


all syndicate-level information (which may contain MNPI) will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal, State and foreign
securities laws.
(c)     Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17, 2.20 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
(d)     The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, Issuing Bank and Lender at any
reasonable time and from time to time upon reasonable prior notice.
(e)     Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(f)     Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or any other Lender, sell participations to one or more
Eligible Assignees (each a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and its Loans and other extensions of credit hereunder);
provided that (i) such Lender’s




--------------------------------------------------------------------------------

116


obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 11.02(b) that affects such Participant. Each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 2.20 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15, 2.17 or 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other




--------------------------------------------------------------------------------

117


central bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 11.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, the acceptance and
purchase of any B/As and the issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Lenders from
their obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the applicable Borrower
in respect of such Letter of Credit having been collateralized in full by a
deposit of cash with such Issuing Bank, or being supported by a letter of credit
that names such Issuing Bank as the beneficiary thereunder, or otherwise), then
from and after such time such Letter of Credit shall cease to be a “Letter of
Credit” outstanding hereunder for all purposes of this Agreement and the other
Loan Documents (including for purposes of determining whether the Borrowers are
required to comply with Articles V and VI hereof, but excluding Sections 2.15,
2.16, 2.17, 2.20 and 11.03 and any expense reimbursement or indemnity provisions
set forth in any other Loan Document), and the Lenders shall be deemed to have
no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(e). The provisions of Sections 2.15,
2.16, 2.17, 2.20 and 11.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and B/As, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.
SECTION 11.06.     Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, any separate letter
agreements with respect to fees payable to the Administrative Agent or to the
Arrangers and their Affiliates and any provisions in any commitment letter
executed and delivered by the Company in connection with the transactions
contemplated




--------------------------------------------------------------------------------

118


hereby that by the express terms of such commitment letter survive the execution
or effectiveness of this Agreement constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in the Restatement
Agreement, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
(b)     The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.
SECTION 11.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 11.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender, Issuing Bank or Affiliate to or for the credit or
the account of the Company or any Borrower against any of and all the
obligations of the Company, whether in its capacity as a Borrower or guarantor,
or any other such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender and Issuing Bank under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or Issuing Bank may have.
SECTION 11.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.




--------------------------------------------------------------------------------

119


(b)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, and each of the Borrowers hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding brought by it
shall be brought, and heard and determined, exclusively in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.
(c)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)     Each Borrowing Subsidiary that is not a US Subsidiary hereby irrevocably
designates, appoints and empowers the Company (with a mandatory copy to the
Philadelphia office of Morgan, Lewis & Bockius LLP, having its address at 1701
Market Street, Philadelphia PA 19103, Attention of Michael Pedrick, Esq.), as
its process agent to receive for and on its behalf service of process in any
legal action or proceeding arising out of or relating to this Agreement. It is
understood that a copy of any such process served on the Company, as process
agent, shall be promptly forwarded by registered mail by the Person commencing
such proceeding to such Borrowing Subsidiary at the address specified in Section
11.01, but the failure of such Borrowing Subsidiary to receive such copy shall
not affect in any way the service of such process as aforesaid.
(e)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.01. Nothing in the Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(f)     In the event any Loan Party or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Loan Party hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.




--------------------------------------------------------------------------------

120


SECTION 11.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 11.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12.     Confidentiality. The Administrative Agent, each Issuing Bank
and each Lender agrees to maintain the confidentiality of the Information (as
defined below), and will not use such confidential Information for any purpose
or in any manner except in connection with this Agreement, except that
Information may be disclosed (a) to its and its Affiliates’ Related Parties,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential or shall be subject to a professional obligation of
confidentiality), (b) to the extent requested by any governmental, supervisory
or regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (it being understood that, other than in
the case of any request by any bank regulatory authority exercising examination
or audit authority, it will to the extent reasonably practicable provide the
Company with an opportunity to request confidential treatment from such
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
written consent of the Company, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Company or any




--------------------------------------------------------------------------------

121


Subsidiary or (ii) becomes available to the Administrative Agent, such Issuing
Bank or such Lender on a nonconfidential basis from a source other than the
Company, (i) on a confidential basis to (i) any rating agency in connection with
the rating of the Company or its Subsidiaries or this Agreement or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement, (j) to market data
collectors, similar service providers, including league table providers, to the
lending industry, in each case, information of the type routinely provided to
such providers and (k) to service providers to the Administrative Agent or any
of the Lenders in connection with the administration or servicing of this
Agreement, the other Loan Documents and the Commitments (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential or shall be subject to a professional obligation of
confidentiality). For the purposes of this Section, “Information” means all
confidential information received from the Company relating to the Company or
its businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 11.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any extension of
credit hereunder, together with all fees, charges and other amounts which are
treated as interest on such extension of credit under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender that made such extension of credit in accordance with
applicable law, the rate of interest payable in respect of such extension of
credit hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such extension of credit but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other extensions of
credit or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the NYFRB Rate to
the date of repayment, shall have been received by such Lender.
SECTION 11.14.     USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the USA PATRIOT Act.
SECTION 11.15.     Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by the Company or on its
behalf and relating to the Company, the Subsidiaries or their businesses may
include




--------------------------------------------------------------------------------

122


MNPI, and confirms that it has developed compliance procedures regarding the use
of MNPI and that it will handle MNPI in accordance with the procedures and
applicable law, including Federal, state and foreign securities laws.
(b)     All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.
SECTION 11.16.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)     the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
SECTION 11.17.     No Fiduciary Duty. The Company agrees that in connection with
all aspects of the Transactions and any communications in connection therewith,
the Company and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, the Issuing Banks, the Lenders and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Issuing Banks, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such Transactions or
communications.
SECTION 11.18.     Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may




--------------------------------------------------------------------------------

123


effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)     The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of each party hereto contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.


